Exhibit 10.1

Execution Version

$500,000,000

ALTA MESA HOLDINGS, LP,

AND

ALTA MESA FINANCE SERVICES CORP.

7.875% SENIOR NOTES DUE 2024

PURCHASE AGREEMENT

December 2, 2016



--------------------------------------------------------------------------------

December 2, 2016

Wells Fargo Securities, LLC

550 South Tryon Street, 5th Floor

Charlotte, North Carolina 28202

Ladies and Gentlemen:

Alta Mesa Holdings, LP, a Texas limited partnership (the “Partnership”), and
Alta Mesa Finance Services Corp., a Delaware corporation (“Finance Corp.” and
together with the Partnership, the “Issuers”), propose to issue and sell to the
several purchasers named in Schedule I hereto (the “Initial Purchasers”), for
whom Wells Fargo Securities, LLC is acting as Representative (in such capacity,
the “Representative”), $500,000,000 aggregate principal amount of their 7.875%
Senior Notes due 2024 (the “Notes”), which will be unconditionally guaranteed on
a senior unsecured basis, as to principal, premium, if any, and interest (the
“Guarantees”) by the subsidiaries of the Partnership named in Schedule II hereto
(each individually, a “Guarantor” and collectively, the “Guarantors”). The Notes
will be issued pursuant to an Indenture (the “Indenture”) to be dated as of the
Closing Date (as defined in Section 2) among the Issuers, the Guarantors and
U.S. Bank National Association, as Trustee (the “Trustee”). The Notes will be
issued only in book-entry form in the name of Cede & Co., as nominee of The
Depository Trust Company (“DTC”) pursuant to a blanket letter of representations
from the Issuers and riders thereto.

The Notes (and the related Guarantees) will be offered and sold through the
Initial Purchasers without being registered under the Securities Act of 1933, as
amended (the “Securities Act”), to qualified institutional buyers in compliance
with the exemption from registration provided by Rule 144A under the Securities
Act and in offshore transactions in reliance on Regulation S under the
Securities Act (“Regulation S”). The Initial Purchasers have advised the Issuers
that they will offer and sell the Notes purchased by them hereunder in
accordance with Section 3 hereof as soon as the Representative deems advisable.

This Agreement, the Registration Rights Agreement, to be dated the Closing Date,
between the Initial Purchasers, the Issuers and the Guarantors (the
“Registration Rights Agreement”) and the Indenture are hereinafter collectively
referred to as the “Transaction Documents” and the execution and delivery of the
Transaction Documents and the transactions contemplated herein and therein are
hereinafter referred to as the “Transactions.”

In connection with the sale of the Notes, the Issuers have prepared a
preliminary offering memorandum, dated November 30, 2016 (the “Preliminary
Memorandum”), the Offering Memorandum (as defined below) and a Final Memorandum
(as defined below), dated the date hereof. The Final Memorandum, the Preliminary
Memorandum and the Offering Memorandum are referred to herein as a
“Memorandum.” Each Memorandum sets forth certain information concerning the
Issuers, the Notes, the Transaction Documents and the Transactions. The Issuers
hereby confirm that they have authorized the use of the Preliminary Memorandum
and the Offering Memorandum, and any amendment or supplement thereto, in
connection with the offer and resale of the Notes by the Initial Purchasers.



--------------------------------------------------------------------------------

Prior to the first time when the sales of the Notes were first made (the “Time
of Sale”), the Issuers have prepared and delivered to the Initial Purchasers a
pricing term sheet (the “Pricing Supplement”) dated December 2, 2016, in the
form attached as Schedule III hereto. The Pricing Supplement together with the
Preliminary Memorandum is referred to herein as the “Offering Memorandum.”

Promptly after the Time of Sale and in any event no later than the second
Business Day following the Time of Sale, the Issuers will prepare and deliver to
each Initial Purchaser a Final Offering Memorandum (the “Final Memorandum”),
which will consist of the Preliminary Offering Memorandum with such changes
therein as are required to reflect the information contained in the Pricing
Supplement, and from and after the time such Final Memorandum is delivered to
each Initial Purchaser, all references herein to the Offering Memorandum shall
be deemed to be a reference to both the Offering Memorandum and the Final
Memorandum.

Alta Mesa Holdings GP, LLC, a Texas limited liability company (the “General
Partner”), is the sole general partner of the Partnership. The Partnership is
the sole stockholder of Finance Corp. Alta Mesa GP, LLC, a Texas limited
liability company and a wholly owned subsidiary of the Partnership (“Operating
GP”), is the sole general partner of Aransas Resources, L.P., a Texas limited
partnership (“Aransas Resources”), Buckeye Production Company, LP, a Texas
limited partnership (“Buckeye”), Galveston Bay Resources, LP, a Texas limited
partnership (“Galveston Bay Resources”), Louisiana Exploration & Acquisitions,
LP, a Texas limited partnership (“Louisiana Acquisitions”), Navasota Resources,
Ltd., LLP, a Texas limited liability partnership (“Navasota”), Nueces Resources,
LP, a Texas limited partnership (“Nueces Resources”), Oklahoma Energy
Acquisitions, LP, a Texas limited partnership (“Oklahoma Acquisitions”), Orion
Operating Company, LP, a Texas limited partnership (“Orion Operating”), Petro
Acquisitions, LP, a Texas limited partnership (“Petro Acquisitions”), Petro
Operating Company, LP, a Texas limited partnership (“Petro Operating”), Texas
Energy Acquisitions, LP, a Texas limited partnership (“Texas Acquisitions”), and
Alta Mesa Services, LP, a Texas limited partnership (“Services LP,” and together
with Aransas Resources, Buckeye, Galveston Bay Resources, Louisiana
Acquisitions, Navasota, Nueces Resources, Oklahoma Acquisitions, Orion
Operating, Petro Acquisitions, Petro Operating and Texas Acquisitions,
collectively, the “Operating Partnerships”), and the Partnership is the sole
limited partner of the Operating Partnerships (other than Orion Operating, in
which the Partnership owns a 90% limited partner interest).

The Partnership owns, among other things, 100% of the limited liability company
interests in Alta Mesa Acquisition Sub, LLC, a Texas limited liability company
(“Alta Mesa Acquisition”), Virginia Oil and Gas, LLC, a Delaware limited
liability company (“Virginia”), Alta Mesa Drilling, LLC, a Texas limited
liability company (“Alta Mesa Drilling”), Alabama Energy Resources LLC, a Texas
limited liability company (“Alabama Energy”), Alta Mesa Energy LLC, a Texas
limited liability company (“Alta Mesa Energy”), AM Michigan LLC, a Texas limited
liability company (“AM Michigan”), AMH Energy New Mexico, LLC, a Texas limited
liability company (“AMH New Mexico”), TEA Energy Services, LLC, a Texas limited
liability company (“TEA Services”), and AM Idaho LLC, a Texas limited liability
company (“AM Idaho”). Alta Mesa Acquisition owns 100% of the limited liability
company interests in Cairn Energy USA, LLC, a Delaware limited liability company
(“Cairn”), The Meridian

 

2



--------------------------------------------------------------------------------

Resource, LLC, a Delaware limited liability company (“Meridian Resource”), The
Meridian Production, LLC, a Texas limited liability company (“Meridian
Production”), Sundance Acquisition, LLC, a Texas limited liability company
(“Sundance”), TE TMR, LLC, a Texas limited liability company (“TE TMR”), TMR
Drilling, LLC, a Texas limited liability company (“TMR Drilling”), TMR
Equipment, LLC, a Texas limited liability company (“TMR Equipment”), New
Exploration Technologies Company, L.L.C., a Texas limited liability company
(“New Exploration”), The Meridian Resource & Exploration LLC, a Delaware limited
liability company (“Meridian Resource & Exploration”), and Louisiana Onshore
Properties LLC, a Delaware limited liability company (“Louisiana Onshore”, and
together with Cairn, Meridian Resource, Meridian Production, Sundance, TE TMR,
TMR Drilling, TMR Equipment, New Exploration and Meridian Resource &
Exploration, the “Acquisition Subsidiaries”).

Cairn owns 100% of the outstanding limited liability company interests in FBB
Anadarko, LLC, a Delaware limited liability company (“FBBA”).

Louisiana Acquisitions owns 100% of the outstanding limited liability company
interests in Louisiana Exploration & Acquisition Partnership, LLC, a Delaware
limited liability company (“LEAP”).

Aransas Resources owns 100% of the outstanding limited liability company
interests in ARI Development, LLC, a Delaware limited liability company (“ARI
Development”), 50% of the outstanding limited liability company interests in
Brayton Management GP, LLC, a Texas limited liability company (“Brayton
Management”), and 100% of the outstanding limited liability company interests in
Brayton Management GP II, LLC, a Texas limited liability company (“Brayton
Management II”).

Less than 100% of the interests in the following entities are owned directly by
the Partnership or through its wholly-owned subsidiaries: Brayton Management,
Brayton Resources, L.P., a Texas limited partnership (“Brayton Resources”),
Brayton Resources II, L.P., a Texas limited partnership (“Brayton Resources
II”), Orion Operating and LEADS Resources, LLC, a Texas limited liability
company (“LEADS”).

For the purposes of this Agreement, (i) the term “Alta Mesa Subsidiaries” shall
mean the Operating GP, the Operating Partnerships, Alta Mesa Drilling, Virginia,
Alta Mesa Acquisition, Alabama Energy, Alta Mesa Energy, AM Idaho, AM Michigan,
AMH New Mexico, TEA Services, the Acquisition Subsidiaries, FBBA, LEADS, ARI
Development, Brayton Management, Brayton Management II, Brayton Resources,
Brayton Resources II and LEAP, (ii) the term “Alta Mesa Entities” shall mean the
General Partner, the Partnership, Finance Corp. and the Alta Mesa Subsidiaries
and (iii) the term “Permitted Liens” shall mean liens, encumbrances and/or
security interests granted by the Partnership or its affiliates to Wells Fargo
Bank, N.A., as Administrative Agent for certain secured parties (collectively,
the “Alta Mesa Lenders”), named in the Partnership’s Seventh Amended and
Restated Credit Agreement dated as of November 10, 2016 (as further amended, the
“Alta Mesa Credit Agreement”).

1. Representations and Warranties of the Issuers and the Guarantors. The Issuers
and the Guarantors jointly and severally represent and warrant to, and agree
with, each of the Initial Purchasers that:

 

3



--------------------------------------------------------------------------------

(a) The Preliminary Memorandum as of its date did not contain; the Offering
Memorandum at the Time of Sale and at the Closing Date; and the Final
Memorandum, and any amendment or supplement thereto does not and will not
contain any untrue statement of a material fact or omit to state any material
fact necessary to make the statements therein, in light of the circumstances
under which they were made, not misleading; provided, however, that the
representations or warranties set forth in this paragraph shall not apply to
statements in or omissions from any Memorandum made in reliance upon and in
conformity with information furnished in writing to the Issuers by the Initial
Purchasers through the Representative expressly for use therein, as specified in
Section 11. The documents incorporated by reference in the Preliminary
Memorandum, the Offering Memorandum and the Final Memorandum, when they became
effective or were filed with the Commission, as the case may be, conformed in
all material respects to the requirements of the Securities Act or Securities
Exchange Act of 1934, as amended (the “Exchange Act”), as applicable, and none
of such documents contained any untrue statement of a material fact or omitted
to state a material fact required to be stated therein or necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; and any further documents so filed and incorporated by
reference in the Preliminary Memorandum, the Offering Memorandum or the Final
Memorandum, when such documents become effective or are filed with the
Commission, as the case may be, will conform in all material respects to the
requirements of the Securities Act or the Exchange Act, as applicable, and will
not contain any untrue statement of a material fact or omit to state a material
fact required to be stated therein or necessary to make the statements therein,
in the light of the circumstances under which they were made, not misleading.

(b) The Partnership (including its agents and representatives, other than the
Initial Purchasers in their capacity as such) has not prepared, made, used,
authorized, approved or referred to and will not prepare, make, use, authorize,
approve or refer to any written communication that constitutes an offer to sell
or solicitation of an offer to buy the Notes (each such communication by the
Partnership or its agents and representatives (other than a communication
referred to in clauses (i), (ii) and (iii) below) an “Issuer Written
Communication”) other than (i) the Preliminary Memorandum, (ii) the Final
Memorandum, (iii) the Pricing Supplement, which constitutes part of the Offering
Memorandum, and (iv) any electronic road show or other written communications,
in each case used in accordance with Section 4(c). Each such Issuer Written
Communication, when taken together with the Offering Memorandum, did not, and at
the Closing Date will not, contain any untrue statement of a material fact or
omit to state a material fact necessary in order to make the statements therein,
in the light of the circumstances under which they were made, not misleading;
provided that the Issuers and the Guarantors make no representation and warranty
with respect to any statements or omissions made in each such Issuer Written
Communication in reliance upon and in conformity with information relating to
any Initial Purchaser furnished to the Partnership in writing by such Initial
Purchaser through the Representative expressly for use in any Issuer Written
Communication.

 

4



--------------------------------------------------------------------------------

(c) The Partnership has been duly formed and is validly existing in good
standing as a limited partnership under the Texas Business Organizations Code
(the “TBOC”), with full partnership power and authority to own or lease and
operate its properties and to conduct its business as presently conducted and as
described in any Memorandum (and any amendment or supplement thereto), in each
case in all material respects. The Partnership is duly registered or qualified
as a foreign limited partnership for the transaction of business under the laws
of each jurisdiction in which the character of the business conducted by it at
the Closing Date or the nature or location of the properties to be owned or
leased by it at the Closing Date makes such registration or qualification
necessary, except where the failure so to register or qualify would not have a
Material Adverse Effect. “Material Adverse Effect” shall mean a material adverse
effect on (i) the condition (financial or otherwise), business, properties, net
worth or results of operations of the Issuers and each Guarantor, considered as
one enterprise, or (ii) the ability of the Issuers and each Guarantor to perform
their obligations under the Notes, the Guarantees or the Transaction Documents.

(d) Finance Corp. has been duly incorporated and is validly existing in good
standing as a corporation under the Delaware General Corporation Law (the
“DGCL”), with full corporate power and authority to conduct its business as
presently conducted and as described in any Memorandum (and any amendment or
supplement thereto) in each case in all material respects. Finance Corp. is duly
registered or qualified as a foreign corporation for the transaction of business
under the laws of each jurisdiction in which the character of the business
conducted by it at the Closing Date makes such registration or qualification
necessary, except where the failure so to register or qualify would not have a
Material Adverse Effect.

(e) The General Partner has been duly formed and is validly existing in good
standing as a limited liability company under the TBOC and with respect to the
General Partner, to act as general partner of the Partnership in each case in
all material respects. The General Partner is duly registered or qualified as a
foreign limited liability company for the transaction of business under the laws
of each jurisdiction in which the character of the business conducted by it at
the Closing Date or the nature or location of the properties owned or leased by
it at the Closing Date makes such registration or qualification necessary,
except where the failure so to register or qualify would not have a Material
Adverse Effect.

(f) The Alta Mesa Subsidiaries have been duly organized and are validly existing
and in good standing under the laws of their respective jurisdictions of
organization, are duly qualified to do business and are in good standing in each
jurisdiction in which their respective ownership or lease of property or the
conduct of their respective businesses requires such qualification, and have all
power and authority necessary to own or lease and operate their

 

5



--------------------------------------------------------------------------------

respective properties and to conduct their businesses as presently conducted and
as described in any Memorandum (and any amendment or supplement thereto) in each
case in all material respects. Each Alta Mesa Subsidiary is duly registered or
qualified as a foreign corporation for the transaction of business under the
laws of each jurisdiction in which the character of the business conducted by it
at the Closing Date or the nature or location of the properties owned or leased
by it at the Closing Date makes such registration or qualification necessary,
except where the failure so to register or qualify would not have a Material
Adverse Effect.

(g) The General Partner is the sole general partner of the Partnership with a
0.1% general partner interest in the Partnership; such general partner interest
has been validly issued in accordance with the Fourth Amended and Restated
Limited Partnership Agreement of Alta Mesa Holdings, LP, dated August 31, 2016
(the “Partnership Agreement”); and the General Partner owns such general partner
interest free and clear of all liens, encumbrances, security interests, charges
or claims, except applicable securities laws and any restrictions set forth in
the Partnership Agreement.

(h) All of the issued shares of capital stock, partnership interests, limited
liability company interests or other ownership interest of each Alta Mesa
Subsidiary has been duly and validly authorized and issued, are fully paid (to
the extent required under the applicable certificate of incorporation, limited
partnership agreement or limited liability company agreement of each Alta Mesa
Subsidiary) and non-assessable (except as such non-assessability may be affected
by Sections 18-607 and 18-804 of the Delaware Limited Liability Company Act or
Sections 101.206 and 153.210 of the TBOC, as applicable), and are owned 100%
directly or through wholly-owned subsidiaries by the Partnership (excluding
Orion Operating, LEADS, Brayton Management, Brayton Resources and Brayton
Resources II), free and clear of all liens, encumbrances, equities or claims,
except for Permitted Liens, applicable securities laws and any restrictions set
forth in the applicable certificate of incorporation, limited partnership
agreement or limited liability company agreement except for such liens,
encumbrances, equities or claims as would not, individually or in the aggregate,
reasonable be expected to have a Material Adverse Effect. Other than its
ownership interests in the Alta Mesa Subsidiaries, the Partnership does not own,
directly or indirectly, any equity or long-term debt securities of any
corporation, partnership, limited liability company, joint venture, association
or other entity, except Orion Drilling Company, LP and ARM Energy Management,
LLC.

(i) The Issuers have all limited partnership or corporate right, power and
authority, as the case may be, and authority necessary to enter into and perform
their obligations under the Transaction Documents, the Notes and the Exchange
Notes (as defined in the Registration Rights Agreement), and to carry out all
the terms and provisions hereof and thereof to be carried out by them.

 

6



--------------------------------------------------------------------------------

(j) Each Guarantor has full right, power and authority to enter into the
Transaction Documents, as applicable, and to carry out all the terms and
provisions hereof and thereof to be carried out by each Guarantor, as
applicable.

(k) No Guarantor is prohibited, directly or indirectly, from paying any
dividends to an Issuer, from making any other distribution on such subsidiary’s
capital stock, from repaying to an Issuer any loans or advances to such
subsidiary from an Issuer or from transferring any of such subsidiary’s property
or assets to an Issuer or any other subsidiary of an Issuer in accordance with
its organizational documents, except as provided by applicable laws or
regulations, by the Indenture or as disclosed in the Offering Memorandum.

(l) Except for rights described in the Offering Memorandum, or for rights that
have been waived, there are no preemptive rights or other rights to subscribe
for or to purchase, nor any restriction upon the voting or transfer of, any
partnership or member interests in the Issuers or Guarantors, in each case
pursuant to the organizational documents or any agreement or other instrument to
which any Issuer or Guarantor is a party or by which any of them may be bound.
Except as described in the Offering Memorandum, there are not outstanding
options or warrants to purchase any partnership or limited liability company
interests in any Issuer or Guarantor.

(m) This Agreement has been duly authorized, executed and delivered by the
Issuers and each Guarantor.

(n) The Indenture has been duly authorized by the Issuers and each Guarantor
and, on the Closing Date, when duly executed and delivered by the Issuers and
each Guarantor and assuming the due authorization, execution and delivery by the
Trustee, will constitute the legal, valid and binding obligation of the Issuers
and each Guarantor, enforceable against the Issuers and each Guarantor in
accordance with its terms; provided that the enforceability thereof may be
limited by (i) bankruptcy, insolvency, reorganization, moratorium, fraudulent
transfer and similar laws relating to or affecting creditors’ rights generally
and by general principles of equity (regardless of whether such enforceability
is considered in a proceeding in equity or at law) and (ii) public policy,
applicable law relating to fiduciary duties and indemnification and contribution
and an implied covenant of good faith and fair dealing; and the Indenture
conforms in all material respects to the description thereof in the Offering
Memorandum.

(o) The Registration Rights Agreement has been duly authorized by the Issuers
and each Guarantor and, on the Closing Date, when duly executed and delivered by
the Issuers and each Guarantor and assuming the due authorization, execution and
delivery by the Initial Purchasers, will constitute the legal, valid and binding
obligation of the Issuers and each Guarantor, enforceable against the Issuers
and each Guarantor in accordance with its terms; provided that the
enforceability thereof may be limited by (i) bankruptcy, insolvency,

 

7



--------------------------------------------------------------------------------

reorganization, moratorium, fraudulent transfer and similar laws relating to or
affecting creditors’ rights generally and by general principles of equity
(regardless of whether such enforceability is considered in a proceeding in
equity or at law) and (ii) public policy, applicable law relating to fiduciary
duties and indemnification and contribution and an implied covenant of good
faith and fair dealing; and the Registration Rights Agreement will conform in
all material respects to the description thereof in the Offering Memorandum.

(p) The Indenture conforms in all material respects to the requirements of the
Trust Indenture Act of 1939, as amended (the “Trust Indenture Act”), and to the
rules and regulations of the Securities and Exchange Commission (the
“Commission”) applicable to an indenture that is qualified thereunder.

(q) The Notes have been duly authorized by the Issuers and when duly executed
and authenticated in the manner provided for in the Indenture and delivered to
and paid for by the Initial Purchasers as provided in this Agreement, will
constitute the legal, valid and binding obligations of the Issuers, enforceable
against the Issuers in accordance with their terms and will be entitled to the
benefits of the Indenture and the Registration Rights Agreement; provided that
the enforceability hereof may be limited by (i) bankruptcy, insolvency,
reorganization, moratorium, fraudulent transfer and similar laws relating to or
affecting creditors’ rights generally and by general principles of equity
(regardless of whether such enforceability is considered in a proceeding in
equity or at law) or (ii) public policy, applicable law relating to fiduciary
duties and indemnification and contribution and an implied covenant of good
faith and fair dealing; the Guarantees have been duly authorized by the
Guarantors and, on the Closing Date, when the Indenture is duly executed and
delivered by the Guarantors in accordance with its terms and upon the due
execution, authentication and delivery of the related Notes in accordance with
the Indenture and the issuance of the Notes in the sale to the Initial
Purchasers contemplated by this Agreement, will constitute valid and legally
binding obligations of each of the Guarantors and enforceable against the
Guarantors in accordance with their terms, and will be entitled to the benefits
of the Indenture; provided that the enforceability hereof may be limited by (i)
bankruptcy, insolvency, reorganization, moratorium, fraudulent transfer and
similar laws relating to or affecting creditors’ rights generally and by general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law) or (ii) public policy, applicable law relating
to fiduciary duties and indemnification and contribution and an implied covenant
of good faith and fair dealing; the Exchange Notes have been duly authorized by
the Issuers and, when executed and authenticated in the manner provided for in
the Registration Rights Agreement and the Indenture, will constitute the legal,
valid and binding obligations of the Issuers, enforceable against the Issuers in
accordance with their terms and will be entitled to the benefits of the
Indenture and the Registration Rights Agreement; provided that the
enforceability hereof may be limited by (i) bankruptcy, insolvency,
reorganization, moratorium, fraudulent transfer and

 

8



--------------------------------------------------------------------------------

similar laws relating to or affecting creditors’ rights generally and by general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law) or (ii) public policy, applicable law relating
to fiduciary duties and indemnification and contribution and an implied covenant
of good faith and fair dealing; and the Notes, the Guarantees and the Exchange
Notes will conform in all material respects to the descriptions thereof in the
Offering Memorandum.

(r) The limited liability company agreement of the General Partner (as amended,
the “General Partner LLC Agreement”) has been duly authorized, executed and
delivered by Alta Mesa Resources, LP, a Texas limited partnership (f/k/a Alta
Mesa Resources, Inc., a Texas corporation) (“Alta Mesa Resources”) and High
Mesa, Inc., a Delaware corporation (“High Mesa”), and is a valid and legally
binding agreement of Alta Mesa Resources and High Mesa enforceable against both
Alta Mesa Resources and High Mesa in accordance with their terms; the
Partnership Agreement has been duly authorized, executed and delivered by the
General Partner and is a valid and legally binding agreement of the General
Partner, enforceable against the General Partner in accordance with its terms;
the certificate of incorporation, certificate of formation, bylaws, limited
liability company agreement, limited partnership agreement or other
organizational documents, as applicable, of the Alta Mesa Subsidiaries
(collectively, the “Subsidiary Operating Agreements” and, together with the
Partnership Agreement, as amended to date, the “Operative Agreements”) have been
duly authorized, executed and delivered by the Alta Mesa Entities that are
parties thereto, as applicable, and are valid and legally binding agreements of
the respective parties thereto, enforceable against the respective parties
thereto in accordance with their terms; provided that, with respect to each
agreement described in this Section 1(r), the enforceability thereof may be
limited by (i) bankruptcy, insolvency, reorganization, moratorium, fraudulent
transfer and similar laws relating to or affecting creditors’ rights generally
and by general principles of equity (regardless of whether such enforceability
is considered in a proceeding in equity or at law) or (ii) public policy,
applicable law relating to fiduciary duties and indemnification and contribution
and an implied covenant of good faith and fair dealing.

(s) Except as described in the Offering Memorandum, there is no action, suit,
inquiry, proceeding or investigation by or before any court or governmental or
other regulatory or administrative agency or commission pending or, to the best
knowledge of the Issuers and the Guarantors, threatened, against or involving
any of the Issuers or Guarantors, or to which any of their properties are
subject, which is reasonably likely to, individually or in the aggregate result
in a Material Adverse Effect.

(t) There are no agreements, contracts, indentures, leases or other instruments
that would be required to be described by the Securities Act in a registration
statement on Form S-1 to be filed with the Commission, other than

 

9



--------------------------------------------------------------------------------

customary compensatory arrangements and employee benefit plans, and that is not
so described in each Memorandum. All such contracts to which any of the Issuers
or Guarantors is a party that are described in the Offering Memorandum have been
duly authorized, executed and delivered by the Issuer or Guarantor that are
parties thereto, constitute valid and binding agreements of the Issuer or
Guarantor that are parties thereto and are enforceable against the Issuer or
Guarantor that are parties thereto in accordance with the terms thereof, except
as such enforceability may be limited by (i) bankruptcy, insolvency,
reorganization, moratorium, fraudulent transfer and similar laws relating to or
affecting creditors’ rights generally and by general principles of equity
(regardless of whether such enforceability is considered in a proceeding in
equity or at law) or (ii) public policy, applicable law relating to fiduciary
duties and indemnification and contribution and an implied covenant of good
faith and fair dealing. To the knowledge of the Issuers and the Guarantors, no
third party is in breach of or violation of, or in default under, any of such
contracts, which default would, if continued, have a Material Adverse Effect.

(u) None of the Issuers or Guarantors is (i) in violation of (A) its certificate
or agreement of limited partnership, certificate of formation, limited liability
company agreement, certificate or articles of incorporation or bylaws, or other
organizational documents, or (B) any law, statute, ordinance, administrative or
governmental rule or regulation applicable to it, the violation of which would
have a Material Adverse Effect, or (C) any judgment, decree or injunction of any
court or governmental agency or body having jurisdiction over it, the violation
of which would have a Material Adverse Effect; or (ii) in breach or default, and
no event has occurred that, with notice or lapse of time or both, would
constitute such a default, in the due performance or observance of any term,
covenant or condition contained in (A) any bond, debenture, note or any other
evidence of indebtedness or (B) any agreement, contract, indenture, lease or
other document or instrument (each of (ii)(A) and (ii)(B), an “Existing
Instrument”) to which it is a party or by which any of its properties may be
bound, which breach or default would have a Material Adverse Effect. To the
knowledge of the Issuers and the Guarantors, no third party to any Existing
Instrument is in default under any such Existing Instrument, which default
would, if continued, have a Material Adverse Effect.

(v) The execution, delivery and performance by the Issuers and each Guarantor of
this Agreement and the other Transaction Documents, the issuance and sale of the
Notes (including the Guarantees) and the compliance by the Issuers and each
Guarantor with all of the provisions of the Notes, the Exchange Notes, the
Indenture, the Registration Rights Agreement and this Agreement and the
consummation of the transactions contemplated hereby and thereby will not (i)
require the consent, approval, authorization, order, registration or filing or
qualification with, any governmental authority or court, or body or arbitrator
having jurisdiction over an Issuer or any Guarantor, except such as may be
required by the securities or Blue Sky laws of the various states in connection

 

10



--------------------------------------------------------------------------------

with the offer or sale of the Notes and by Federal and state securities laws
with respect to the obligations of an Issuer or any Guarantor under the
Registration Rights Agreement, (ii) conflicts with or will conflict with or
constitutes or will constitute a breach or violation of, or a default under, the
certificate or agreement of limited partnership, certificate of formation,
limited liability company agreement, certificate or articles of incorporation or
bylaws or other organizational documents of any of the Issuers or Guarantors,
(iii) conflicts with or will conflict with or constitute or will constitute a
breach or violation of, or a default under, any Existing Instrument to which any
of the Issuers or Guarantors is a party or by which any of their respective
properties may be bound, (iv) violates or will violate any statute, law,
regulation, ruling, filing, judgment, injunction, order or decree applicable to
any of the Issuers or Guarantors or any of their properties or (v) results in or
will result in the creation or imposition of any lien, encumbrance, security
interest, equity, charge or claim upon any property or assets of any of the
Issuers or Guarantors (other than the Permitted Liens, applicable securities
laws and any restrictions set forth in the governing documents of the Issuers or
Guarantors) pursuant to, or requires the consent of any other party to, any
Existing Instrument (except as noted above), except in case of (i), (iii), (iv)
or (v) above, for such consents that if not obtained or conflicts, breaches,
defaults, liens, encumbrances, security interests, charges or claims that will
not, individually or in the aggregate, result in a Material Adverse Effect.

(w) BDO USA LLP, the certified public accountants who have certified the audited
financial statements of the Partnership (including the related notes thereto and
supporting schedules) for the years ended December 31, 2015 and December 31,
2014 and incorporated by reference in the Offering Memorandum (or any amendment
or supplement thereto), are to the Partnership’s knowledge, independent public
accountants as required by the Securities Act and the Exchange Act. UHY LLP, the
certified public accountants who have certified the audited financial statements
of the Partnership (including the related notes thereto and supporting
schedules) for the years ended December 31, 2013, December 31, 2012 and December
31, 2011 and incorporated by reference in the Offering Memorandum (or any
amendment or supplement thereto), are to the Partnership’s knowledge,
independent public accountants as required by the Securities Act and the
Exchange Act.

(x) On September 30, 2016, the Partnership had, on the consolidated basis
indicated in the Offering Memorandum (and any amendment or supplement thereto),
a capitalization as set forth therein. The historical financial statements,
together with related schedules and notes, incorporated by reference in the
Offering Memorandum (and any amendment or supplement thereto), present fairly in
all material respects the financial condition, results of operations, cash flows
and changes in financial position of the entities purported to be shown thereby
on the basis stated in the Offering Memorandum at the respective dates or for
the respective periods to which they apply; such statements and related

 

11



--------------------------------------------------------------------------------

schedules and notes have been prepared in accordance with generally accepted
accounting principles consistently applied throughout the periods involved,
except as disclosed therein; and the other financial information included in
each of the Preliminary Offering Memorandum and the Offering Memorandum has been
derived from the accounting records of the Partnership and the Alta Mesa
Subsidiaries and presents fairly the information shown.

(y) Except as disclosed in the Offering Memorandum (or any amendment or
supplement thereto), since the date of the most recent financial statements of
the Partnership in the Offering Memorandum (or any amendment or supplement
thereto), (i) none of the Issuers or Guarantors has incurred any material
liabilities or obligations, indirect, direct or contingent, or entered into any
transaction that is not in the ordinary course of business, (ii) none of the
Issuers or Guarantors has sustained any material loss or interference with its
business or properties from fire, flood, windstorm, accident or other calamity,
whether or not covered by insurance or from any labor disturbance or dispute or
any action, order or decree of any court or arbitrator or governmental or
regulatory authority, (iii) there has not been any change in the capital stock
or long-term debt of the Partnership or any of the Alta Mesa Subsidiaries, or
any dividend or distribution of any kind declared, set aside for payment, paid
or made by the Partnership on any class of equity interests, (iv) none of the
Issuers or Guarantors is in default under the terms of any outstanding debt
obligations, (v) there has not been any change in the capitalization or any
material change in the indebtedness of any of the Issuers or Guarantors (other
than in the ordinary course of business) and (vi) there has not been any
Material Adverse Effect involving or that may reasonably be expected to result
in a Material Adverse Effect, in the condition (financial or otherwise),
business, prospects, properties, net worth or result of operations of the
Issuers or Guarantors taken as a whole.

(z) The oil and natural gas reserve estimates of the Partnership and the Alta
Mesa Subsidiaries as of September 30, 2016 and December 31, 2015 contained or
incorporated by reference in the Preliminary Offering Memorandum, the Offering
Memorandum and the Final Offering Memorandum are derived from a report prepared
by the Partnership’s internal engineers and audited by Ryder Scott Company, L.P.
(“Ryder Scott”), as set forth and to the extent indicated therein, and such
estimates fairly reflect, in all material respects, the oil and natural gas
reserves of the Partnership and the Alta Mesa Subsidiaries at September 30, 2016
and December 31, 2015, as applicable, and are in accordance, in all material
respects, with Commission rules and guidelines that are currently in effect for
oil and gas producing companies.

(aa) Ryder Scott has represented to the Partnership that they are independent
petroleum engineers with respect to the Partnership for the periods set forth in
the Preliminary Offering Memorandum, the Offering Memorandum and the Final
Offering Memorandum.

 

12



--------------------------------------------------------------------------------

(bb) At the Closing Date, each of the Issuers or Guarantors will have filed (or
obtained extensions with respect to) all tax returns required to be filed, which
returns will be complete and correct in all material respects, and has timely
paid all taxes shown to be due, if any, pursuant to such returns, other than
those (i) which are being contested in good faith and for which adequate
reserves have been established in accordance with generally accepted accounting
principles or (ii) which, if not paid, would not have a Material Adverse Effect.

(cc) Except as set forth in the Offering Memorandum, there are no transactions,
other than customary compensatory relationships, with “Affiliates” (as defined
in Rule 405 promulgated under the Securities Act) or any officer, director or to
the Partnership’s knowledge any security holder of the Issuers or Guarantors
(whether or not an Affiliate) that would be required to be described by the
Securities Act in a registration statement on Form S-1 to be filed with the
Commission and that is not so described or incorporated by reference in each
Memorandum. Additionally, no relationship, direct or indirect, exists between
any of the Issuers or Guarantors on the one hand, and the directors, officers,
stockholders, customers or suppliers of any of the Issuers or Guarantors on the
other hand, that would be required to be described by the Securities Act in a
registration statement on Form S-1 to be filed with the Commission and that is
not so described or incorporated by reference in each Memorandum.

(dd) None of the Issuers or Guarantors is now, and after the sale of the Notes
and application of the net proceeds from such sale as described in the Offering
Memorandum under the caption “Use of Proceeds” none of them will be, an
“investment company” or an “affiliated person” of, or “promoter” or “principal
underwriter” for, an investment company within the meaning of the Investment
Company Act of 1940, as amended.

(ee) Each of the Partnership or the Alta Mesa Subsidiaries has good
and marketable title to, or have valid rights to lease or otherwise use, all
property (real and personal) that is material to the respective businesses of
the Partnership and the Alta Mesa Subsidiaries, free and clear of all liens,
claims, security interests or other encumbrances except (i) such as are
described in the Offering Memorandum, (ii) Permitted Liens, (iii) restrictions
set forth in the governing documents of the Issuers or Guarantors or (iv) such
as are not materially burdensome and do not have or will not result in a
Material Adverse Effect. All oil and gas property held by the Issuers or
Guarantors is held by them under valid, enforceable oil and gas leases subject
only to exceptions as in the aggregate are not materially burdensome and do not
have and will not result in a Material Adverse Effect.

(ff) The Partnership and the Alta Mesa Subsidiaries own or possess adequate
rights to use all material patents, patent applications, trademarks, service
marks, trade names, trademark registrations, service mark registrations,
copyrights, licenses and know-how (including trade secrets and other unpatented
and/or unpatentable proprietary or confidential information, systems or

 

13



--------------------------------------------------------------------------------

procedures) necessary for the conduct of their respective businesses, except as
would not, individually or in the aggregate reasonable be expected to have a
Material Adverse Effect.

(gg) Each of the Partnership and the Alta Mesa Subsidiaries has all permits,
licenses, franchises, approvals, consents and other authorizations of
governmental or regulatory authorities (hereinafter “Permit” or “Permits”) other
than Permits related to Environmental Laws, as are necessary to own or lease its
properties and to conduct its business in the manner described in the Offering
Memorandum, subject to such qualifications as may be set forth in the Offering
Memorandum, except where the failure to have obtained any such Permit has not
had and will not have a Material Adverse Effect; and except as described in each
of the Preliminary Offering Memorandum or as will not have a Material Adverse
Effect, the Offering Memorandum and the Final Offering Memorandum, neither the
Partnership nor any of its Subsidiaries has received notice of any revocation or
modification of any such Permit has any reason to believe that any such Permit
will not be renewed in the ordinary course.

(hh) The Issuers and the Guarantors maintain a system of internal accounting
controls sufficient to provide reasonable assurances that (i) transactions are
executed in accordance with management’s general or specific authorizations,
(ii) transactions are recorded as necessary to permit preparation of financial
statements in conformity with generally accepted accounting principles and to
maintain accountability for assets, (iii) access to assets is permitted only in
accordance with management’s general or specific authorizations, (iv) the
recorded amount of assets is compared with existing assets at reasonable
intervals and appropriate action is taken with respect to any differences and
(v) the interactive data in eXtensible Business Reporting Language included or
incorporated by reference in the Preliminary Memorandum and the Final Memorandum
have been prepared in all material respects in accordance with the Commission’s
rules and guidelines applicable thereto. The Partnership’s independent public
accountants and the General Partner’s board of directors have been advised of
all material weaknesses, if any, and significant deficiencies (as defined in
Rule 1-02 of Regulation S-X of the Commission), if any, in the Partnership’s
internal control over financial reporting and of all fraud, if any, whether or
not material, involving management or other employees who have a role in the
Partnership’s internal controls, in each case that occurred or existed, or was
first detected, at any time during the three most recent fiscal years covered by
the Partnership’s audited financial statements included in the General
Disclosure Package and the Offering Memorandum or at any time subsequent
thereto.

(ii) There is and has been no failure on the part of the Issuers or any of the
Issuers’, the General Partner’s or Alta Mesa Services, LP’s directors or
officers, in their capacities as such, to comply with any provision of the
Sarbanes-Oxley Act of 2002 with which any of them is required to comply.

 

14



--------------------------------------------------------------------------------

(jj) Except as described in the Offering Memorandum, the Issuers and the
Guarantors (i) are and, during the relevant time periods prior hereto specified
in all applicable statutes of limitations, have been in compliance with any and
all applicable federal, state, local and foreign laws, rules, regulations,
ordinances, codes, orders and other legally enforceable requirements relating to
the protection of human health and safety, natural resources or the environment
or the prevention of pollution or the remediation of environmental contamination
including, without limitation, contamination arising from hazardous, solid or
toxic substances or wastes, pollutants or contaminants (“Environmental Laws”),
(ii) have received all Permits required of them under applicable Environmental
Laws to conduct their respective businesses and (iii) are in compliance with all
terms and conditions of any such Permit, except where such noncompliance with
Environmental Laws, failure to receive required Permits or failure to comply
with the terms and conditions of such Permits would not, individually or in the
aggregate, have a Material Adverse Effect. None of the Issuers or the Guarantors
are subject to any lawsuit, proceeding or other legal action or, to the best
knowledge of the Issuers and the Guarantors, any investigation or formal
information request, by or before any governmental or regulatory authority
pursuant to any Environmental Law that would individually or in the aggregate,
have a Material Adverse Effect, or have received any written notice of any
actual or potential liability that would individually or in the aggregate, have
a Material Adverse Effect, under or relating to any Environmental Laws,
including for the investigation or remediation of any disposal or release of
hazardous, solid or toxic substances or wastes, pollutants or contaminants, and
have no knowledge of any event or condition that would reasonably be expected to
result in any such notice. In the ordinary course of its business, each of the
Issuers and the Guarantors conducts a periodic review of the effect of
Environmental Laws on its business, operations and properties, in the course of
which it identifies and evaluates associated costs and liabilities (including,
without limitation, any capital or operating expenditures required for clean-up,
closure of properties or compliance with Environmental Laws or any Permit, any
related constraints on operating activities and any reasonably foreseeable
liabilities to third parties). On the basis of such review and amount of its
established reserves, each of the Issuers and the Guarantors has reasonably
concluded that such associated costs and liabilities would not, individually or
in the aggregate, result in a Material Adverse Effect.

(kk) The Partnership and its subsidiaries maintain insurance of such amounts and
covering such risk as the Partnership reasonably considers adequate for its
properties and the conduct of its business and is customary in the businesses in
which they are engaged; and neither the Partnership nor any of its subsidiaries
has (i) received notice from any insurer or agent of such insurer that capital
improvements or other expenditures are required or necessary to be made in order
to continue such insurance or (ii) any reason to believe that it will not be
able to renew its existing insurance coverage as and when such coverage expires
or to obtain similar coverage at reasonable cost from similar insurers as may be
necessary to continue its business, except in either case as would not have a
Material Adverse Effect.

 

15



--------------------------------------------------------------------------------

(ll) Except, in each case, as would not have a Material Adverse Effect, (i) any
“employee benefit plans” (as defined under the Employee Retirement Income
Security Act of 1974, as amended, and the regulations and published
interpretations thereunder (collectively, “ERISA”)) to which the Issuers, the
Guarantors or any of their respective “ERISA Affiliates” (as defined below) are
a party to, or have any liability with respect to (collectively, the “Plans”),
are in material compliance with ERISA and all other applicable state and federal
laws; (ii) no “reportable event” (as defined in Section 4043(c) of ERISA) has
occurred or is reasonably expected to occur with respect to any of the Plans;
(iii) the Plans, if they were to be terminated as of the Closing Date, would not
have any “amount of unfunded benefit liabilities” (as defined in ERISA); (iv)
none of the Issuers or the Guarantors, nor any of their respective ERISA
Affiliates has incurred or reasonably expects to incur any liability under (i)
Title IV of ERISA with respect to termination of, or withdrawal from, the Plans
or (ii) Sections 412, 430, 4971, 4975 or 4980B of the Internal Revenue Code of
1986 (as amended, the “Code”) or Section 302 of ERISA; (v) no failure to satisfy
the minimum funding standard, as defined in Sections 412 and 430 of the Code or
Section 302 of ERISA, whether or not waived, has occurred or is reasonably
expected to occur with respect to any Plan; (vi) no prohibited transaction,
within the meaning of Section 406 of ERISA or Section 4975 of the Code, has
occurred with respect to any Plan excluding transactions to which a statutory or
administrative prohibited transaction exemption applies; and (vii) each
“employee benefit plan” established or maintained by any Issuer or Guarantor or
any of their respective ERISA Affiliates that is intended to be qualified under
Section 401(a) of the Code is so qualified and nothing has occurred, whether by
action or failure to act, that would cause the loss of such qualification. As
used herein, “ERISA Affiliate” means, with respect to any Issuer or Guarantor,
any member of any group or organization described in Sections 414(b), (c), (m)
or (o) of the Code of which such entity is a member.

(mm) No labor disturbance by or dispute with employees of the Issuers or any of
their subsidiaries exists or, to the knowledge of the Issuers and each of the
Guarantors, is contemplated or threatened and neither the Issuers nor any
Guarantor is aware of any existing or imminent labor disturbance by, or dispute
with, the employees of any of the Issuers or its subsidiaries, except as would
not have a Material Adverse Effect.

(nn) None of the Issuers, any of their subsidiaries or any director, officer, or
employee of the Issuers or any of their subsidiaries or, to the knowledge of the
Issuers and each of the Guarantors, any agent, affiliate or other person
associated with or acting on behalf of the Issuers or any of their subsidiaries
has (i) used any funds for any unlawful contribution, gift, entertainment or
other unlawful expense relating to political activity; (ii) made or taken an act
in furtherance of an offer, promise or authorization of any direct or

 

16



--------------------------------------------------------------------------------

indirect unlawful payment or benefit to any foreign or domestic government or
regulatory official or employee, including of any government-owned or controlled
entity or of a public international organization, or any person acting in an
official capacity for or on behalf of any of the foregoing, or any political
party or party official or candidate for political office; (iii) violated or is
in violation of any provision of the Foreign Corrupt Practices Act of 1977, as
amended, or any applicable law or regulation implementing the OECD Convention on
Combating Bribery of Foreign Public Officials in International Business
Transactions, or committed an offence under the Bribery Act 2010 of the United
Kingdom, or any other applicable anti-bribery or anti-corruption laws; or (iv)
made, offered, agreed, requested or taken an act in furtherance of any unlawful
bribe or other unlawful benefit, including, without limitation, any rebate,
payoff, influence payment, kickback or other unlawful or improper payment or
benefit. The Issuers and their subsidiaries have instituted, and maintain and
enforce, policies and procedures designed to promote and ensure compliance with
all applicable anti-bribery and anti-corruption laws.

(oo) The operations of the Issuers and their subsidiaries are and have been
conducted at all times in compliance with applicable financial recordkeeping and
reporting requirements, including those of the Currency and Foreign Transactions
Reporting Act of 1970, as amended, the applicable money laundering statutes of
all jurisdictions where the Issuers or any of their subsidiaries conduct
business, the rules and regulations thereunder and any related or similar rules,
regulations or guidelines issued, administered or enforced by any governmental
or regulatory agency (collectively, the “Anti-Money Laundering Laws”) and no
action, suit or proceeding by or before any court or governmental or regulatory
agency, authority or body or any arbitrator involving the Issuers or any of
their subsidiaries with respect to the Anti-Money Laundering Laws is pending or,
to the knowledge of the Issuers or any of the Guarantors, threatened.

(pp) Neither the Issuers nor any of their subsidiaries, directors, officers or
employees, nor, to the knowledge of the Issuers or any of the Guarantors, any
agent, or affiliate or other person associated with or acting on behalf of the
Issuers or any of their subsidiaries is currently the subject or the target of
any sanctions administered or enforced by the U.S. Government, (including,
without limitation, the Office of Foreign Assets Control of the U.S. Department
of the Treasury (“OFAC”) or the U.S. Department of State and including, without
limitation, the designation as a “specially designated national” or “blocked
person”), the United Nations Security Council (“UNSC”), the European Union, Her
Majesty’s Treasury (“HMT”), or other relevant sanctions authority (collectively,
“Sanctions”), nor are the Issuers, any of their subsidiaries or any of the
Guarantors located, organized or resident in a country or territory that is the
subject or the target of Sanctions, including, without limitation, Cuba, Iran,
North Korea, Sudan and Syria (each, a “Sanctioned Country”); and the Issuers
will not directly or indirectly use the proceeds of the offering of the Notes
hereunder, or lend, contribute or otherwise make available such proceeds to any
subsidiary,

 

17



--------------------------------------------------------------------------------

joint venture partner or other person or entity (i) to fund or facilitate any
activities of or business with any person that, at the time of such funding or
facilitation, is the subject or the target of Sanctions, (ii) to fund or
facilitate any activities of or business in any Sanctioned Country or (iii) in
any other manner that will result in a violation by any person (including any
person participating in the transaction, whether as initial purchaser, advisor,
investor or otherwise) of Sanctions. For the past 5 years, the Issuers and their
subsidiaries have not knowingly engaged in and are not now knowingly engaged in
any dealings or transactions with any person that at the time of the dealing or
transaction is or was the subject or the target of Sanctions or with any
Sanctioned Country.

(qq) Each of the Issuers and each Guarantor is not now nor after giving effect
to the issuance of the Notes and the execution, delivery and performance of the
Notes, the Guarantees or the Transaction Documents and the consummation of the
transactions contemplated thereby or described in the Preliminary Memorandum or
the Offering Memorandum, will be (i) insolvent, (ii) left with unreasonably
small capital with which to engage in its anticipated business or (iii)
incurring debts or other obligations beyond its ability to pay such debts or
obligations as they become due.

(rr) The Issuers and their Affiliates (as defined in Rule 501(b) of Regulation D
under the Securities Act (“Regulation D”)) have not distributed and, prior to
the later of (i) the Closing Date and (ii) the completion of the distribution of
the Notes, will not distribute any offering material in connection with the
offering and sale of the Notes other than the Preliminary Memorandum, the
Offering Memorandum, the Pricing Supplement or any amendment or supplement
thereto.

(ss) The statements set forth in the Offering Memorandum under the caption
“Description of Notes,” insofar as they purport to constitute a summary of the
terms of the Notes, and under the captions “Description of Certain Indebtedness”
and “Certain United States Federal Income Tax Considerations” insofar as they
purport to summarize the provisions of the laws and documents referred to
therein, fairly and accurately summarize the subject matter thereof in all
material respects.

(tt) No proceedings for the merger, consolidation, liquidation or dissolution of
an Issuer or any Guarantor or the sale of all or a material part of the assets
of the Partnership and its subsidiaries or any Guarantor or any material
acquisition by an Issuer or any Guarantor are pending or contemplated.

(uu) Within the preceding six months, none of the Issuers or any of the
Guarantors or any of their Affiliates has, directly or through any agent, made
offers or sales of any security of the Issuers or any of the Guarantors, or
solicited offers to buy or otherwise negotiated in respect of any securities of
the Issuers or the Guarantors, that is or will be integrated with the sale of
the Notes in a manner that would require registration under the Securities Act.

 

18



--------------------------------------------------------------------------------

(vv) None of the Issuers, any Guarantor or any of their Affiliates has, directly
or through any person acting on its or their behalf (other than the Initial
Purchasers, as to which no statement is made), offered, solicited offers to buy
or sold the Notes by any form of general solicitation or general advertising
(within the meaning of Regulation D) or in any manner involving a public
offering within the meaning of Section 4(a)(2) of the Securities Act.

(ww) None of the Issuers, any Guarantors, any of their Affiliates, nor any
person acting on its or their behalf (other than the Initial Purchasers, as to
which no statement is made), has engaged in any directed selling efforts with
respect to the Notes, and each of them has complied with the offering
restrictions requirement of Regulation S. Terms used in this paragraph have the
meanings given to them by Regulation S.

(xx) None of the Issuers, any Guarantor or any of their Affiliates has taken,
directly or indirectly, any action designed to cause or result in, or which has
constituted or which might reasonably be expected to cause or result in,
stabilization or manipulation of the price of any security of the Issuers or any
Guarantor to facilitate the sale or resale of the Notes; nor has the Issuers,
any Guarantor or any of their Affiliates paid or agreed to pay to any person any
compensation for soliciting another to purchase any securities of an Issuer
(except as contemplated by this Agreement).

(yy) On the Closing Date, the Notes will not be of the same class as securities
listed on a national securities exchange registered under Section 6 of the
Exchange Act or quoted in an automated inter-dealer quotation system; and each
of the Preliminary Offering Memorandum and the Offering Memorandum, as of its
respective date, contains or will contain all the information that, if requested
by a prospective purchaser of the Securities, would be required to be provided
to such prospective purchaser pursuant to Rule 144A(d)(4) under the Securities
Act.

(zz) None of the Transactions (including, without limitation, the use of
proceeds from the sale of the Notes) will violate or result in a violation of
Section 7 of the Exchange Act or any regulation promulgated thereunder,
including, without limitation, Regulations T, U and X of the Board of Governors
of the Federal Reserve System.

(aaa) Any statistical, demographic, market-related and similar data included in
the Offering Memorandum are based on or derived from sources that the Issuers
believe to be reliable and accurate and accurately reflect the materials upon
which such data is based or from which it was derived.

(bbb) Except as disclosed in the Offering Memorandum, none of the persons who
were officers or directors of the Issuers as of the date of the Offering
Memorandum has given oral or written notice to the Issuers or any of the Alta
Mesa Subsidiaries of his or her resignation (or otherwise indicated to the
Issuers or any of the Alta Mesa Subsidiaries an intention to resign within the
next 24

 

19



--------------------------------------------------------------------------------

months), nor has any such officer or director been terminated by the Issuers or
otherwise removed from his or her office or from the General Partner’s board of
directors, as the case may be (including, without limitation, any such
termination or removal which is to be effective as of a future date) nor is any
such termination or removal under consideration by the Issuers or their board of
directors.

(ccc) None of the Issuers or any of the Alta Mesa Subsidiaries is party to any
contract, arrangement or understanding with any person (other than this
Agreement) that could give rise to a valid claim against any of them or the
Initial Purchasers for a brokerage commission, finder’s fee or like payment in
connection with the offering and sale of the Notes.

(ddd) The Issuers do not intend to treat any of the transactions contemplated by
the Notes, the Guarantees or the Transaction Documents as being a “reportable
transaction” (within the meaning of Treasury Regulation Section 1.6011-4). In
the event the Issuers determine to take any action inconsistent with such
intention, it will promptly notify the Representative thereof. If the Issuers so
notifies the Representative, the Issuers acknowledge that one or more of the
Initial Purchasers may treat its purchase and resale of Notes as part of a
transaction that is subject to Treasury Regulation Section 301.6112-1, and such
Initial Purchaser or Initial Purchasers, as applicable, will maintain the lists
and other records required by such Treasury Regulation.

2. Purchase, Sale and Delivery of the Notes. 

(a) On the basis of the representations, warranties, agreements and covenants
herein contained and subject to the terms and conditions herein set forth, the
Issuers agree to issue and sell $500,000,000 aggregate principal amount of
Notes, and each of the Initial Purchasers, severally and not jointly, agree to
purchase from the Issuers the principal amount of Notes set forth opposite the
name of such Initial Purchaser in Schedule I hereto at a purchase price equal to
98.25% of the principal amount thereof (the “Purchase Price”) plus any accrued
interest thereon from December 8, 2016 to the Closing Date. One or more
certificates in definitive form or global form, as instructed by the
Representative for the Notes that the Initial Purchasers have severally agreed
to purchase hereunder, and in such denomination or denominations and registered
in such name or names as the Representative requests upon notice to the Issuers
not later than one full business day prior to the Closing Date, shall be
delivered by or on behalf of the Issuers to the Representative for the
respective accounts of the Initial Purchasers, with any transfer taxes payable
in connection with the transfer of the Notes to the Initial Purchasers duly
paid, against payment by or on behalf of the Initial Purchasers of the Purchase
Price therefor by wire transfer in Federal or other funds immediately available
to the account of the Issuers. Such delivery of and payment for the Notes shall
be made at the offices of Vinson & Elkins L.L.P. (“Counsel for the Initial
Purchasers”), 1001 Fannin Street, Suite 2500, Houston, Texas 77002-6760 at 10:00
A.M., New York City time, on December 8, 2016, such time and date of delivery
against payment being herein referred to as the

 

20



--------------------------------------------------------------------------------

“Closing Date.” The Issuers will make such certificate or certificates for the
Notes available for examination by the Initial Purchasers at the offices of
Counsel for the Initial Purchasers not later than 10:00 A.M., New York City time
on the business day prior to the Closing Date.

(b) The Issuers acknowledge and agree that the Initial Purchasers may offer and
sell Notes to or through any affiliate of an Initial Purchaser and that any such
affiliate may offer and sell Notes purchased by it to or through any Initial
Purchaser.

(c) The Issuers and the Guarantors acknowledge and agree that the Initial
Purchasers are acting solely in the capacity of an arm’s length contractual
counterparty to the Issuers and the Guarantors with respect to the offering of
Notes contemplated hereby (including in connection with determining the terms of
the offering) and not as financial advisors or fiduciaries to, or agents of, the
Issuers, the Guarantors or any other person. Additionally, neither the
Representative nor any other Initial Purchaser is advising the Issuers, the
Guarantors or any other person as to any legal, tax, investment, accounting or
regulatory matters in any jurisdiction. The Issuers and the Guarantors shall
consult with their own advisors concerning such matters and shall be responsible
for making their own independent investigation and appraisal of the transactions
contemplated hereby, and neither the Representative nor any other Initial
Purchaser shall have any responsibility or liability to the Issuers or the
Guarantors with respect thereto. Any review by the Representative or any Initial
Purchaser of the Issuers, the Guarantors, and the transactions contemplated
hereby or other matters relating to such transactions will be performed solely
for the benefit of the Representative or such Initial Purchaser, as the case may
be, and shall not be on behalf of the Issuers, the Guarantors or any other
person.

3. Offering of the Notes and the Initial Purchasers’ Representations and
Warranties. Each of the Initial Purchasers, severally and not jointly, represent
and warrant to and agree with the Issuers that:

(a) It is a qualified institutional buyer as defined in Rule 144A under the
Securities Act (a “QIB”).

(b) It will solicit offers for such Notes only from, and will offer such Notes
only to, persons that it reasonably believes to be (A) in the case of offers
inside the United States, to persons whom it reasonably believes to be QIBs in
transactions pursuant to Rule 144A, (B) in the case of offers outside the United
States, to persons other than U.S. persons (“foreign purchasers”, which term
shall include dealers or other professional fiduciaries in the United States
acting on a discretionary basis for foreign beneficial owners (other than an
estate or trust)) in reliance upon Regulation S under the Securities Act that,
in each case, in purchasing such Notes are deemed to have represented and agreed
as provided in the Offering Memorandum under the caption “Notice to Investors.”

 

21



--------------------------------------------------------------------------------

(c) It will not offer or sell the Notes using any form of general solicitation
or general advertising (within the meaning of Rule 502(c) of Regulation D) or in
any manner involving a public offering within the meaning of Section 4(a)(2)
under the Securities Act.

(d) With respect to offers and sales outside the United States:

(i) at or prior to the confirmation of any sale of any Notes sold in reliance on
Regulation S, it will have sent to each distributor, dealer or other person
receiving a selling concession, fee or other remuneration that purchases Notes
from it during the distribution compliance period (as defined in Regulation S) a
confirmation or notice substantially to the following effect:

“The Notes covered hereby have not been registered under the U.S. Securities Act
of 1933, as amended (the “Securities Act”), and may not be offered or sold
within the United States or to, or for the account or benefit of, U.S. persons,
(i) as part of their distribution at any time; or (ii) otherwise until 40 days
after the later of the commencement of the offering of the Notes and the date
the Notes were originally issued, except in either case in accordance with
Regulation S or Rule 144A under the Securities Act. Terms used above have the
meanings given to them by Regulation S”; and

(ii) such Initial Purchaser has offered the Notes and will offer and sell the
Notes (A) as part of its distribution at any time and (B) otherwise until 40
days after the later of the commencement of the offering and the Closing Date,
only in accordance with Rule 903 of Regulation S or as otherwise permitted in
Section 3(b); accordingly, such Initial Purchaser has not engaged nor will
engage in any directed selling efforts (within the meaning of Regulation S) with
respect to the Notes, and such Initial Purchasers has complied and will comply
with the offering restrictions requirements of Regulation S.

Terms used in this Section 3(d) have the meanings given to them by Regulation S.

4. Covenants of the Issuers. The Issuers covenant and agree with the Initial
Purchasers that:

(a) The Issuers will prepare the Preliminary Memorandum, the Offering Memorandum
and the Final Memorandum in the form approved by the Representative and will not
amend or supplement the Preliminary Memorandum, the Offering Memorandum or the
Final Memorandum without first furnishing to the Representative a copy of such
proposed amendment or supplement and will not distribute any Preliminary
Memorandum, the Offering Memorandum, Final Memorandum or, in each case, any
amendment or supplement thereto to which the Representative may reasonably
object.

 

22



--------------------------------------------------------------------------------

(b) The Issuers will furnish to the Initial Purchasers and to Counsel for the
Initial Purchasers concurrently with the Time of Sale and during the period
referred to in paragraph (c) below, without charge, as many copies of the
Preliminary Memorandum and the Offering Memorandum and any amendments and
supplements thereto as they reasonably may request.

(c) Before making, preparing, using, authorizing, approving or referring to any
Issuer Written Communication, the Partnership will furnish to the Representative
and counsel for the Initial Purchasers a copy of such written communication for
review and will not make, prepare, use, authorize, approve or refer to any such
written communication to which the Representative reasonably objects.

(d) At any time prior to the completion of the distribution of the Notes by the
Initial Purchasers, if any event occurs or condition exists as a result of which
the Preliminary Memorandum or the Offering Memorandum, as then amended or
supplemented, would include any untrue statement of a material fact or omit to
state any material fact necessary to make the statements therein, in light of
the circumstances under which they were made, not misleading, or if it should be
necessary to amend or supplement the Preliminary Memorandum or the Offering
Memorandum, to comply with applicable law, the Issuers will promptly (i) notify
the Initial Purchasers of the same; (ii) subject to the requirements of
paragraph (a) of this Section 4, prepare and provide to the Initial Purchasers,
at their own expense, an amendment or supplement to the Preliminary Memorandum
or the Offering Memorandum, so that the statements in the Preliminary Memorandum
or the Offering Memorandum as so amended or supplemented will not, in the light
of the circumstances when the Preliminary Memorandum or the Offering Memorandum,
is delivered to a purchaser, be misleading or so that the Preliminary Memorandum
or the Offering Memorandum, as amended or supplemented, will comply with
applicable law; and (iii) supply any supplemented or amended the Preliminary
Memorandum or the Offering Memorandum, to the Initial Purchasers and Counsel for
the Initial Purchasers, without charge, in such quantities as may be reasonably
requested.

(e) The Issuers will (i) cooperate with the Initial Purchasers to qualify the
Notes and the Guarantees for sale by the Initial Purchasers under the laws of
such jurisdictions as the Representative may designate and (ii) maintain such
qualifications for so long as required for the sale of the Notes by the Initial
Purchasers. The Issuers will promptly advise the Initial Purchasers of the
receipt by the Issuers of any notification with respect to the suspension of the
qualification of the Notes for sale in any jurisdiction or the initiation or
threatening of any proceeding for such purpose. None of the Issuers or any of
the Guarantors shall be required to qualify as a foreign corporation or other
entity or to take any action that would subject it to general service of process
in any such jurisdiction where it is not presently qualified or where it would
be subject to taxation as a foreign corporation or other entity.

 

23



--------------------------------------------------------------------------------

(f) At any time prior to the completion of the distribution of the Notes by the
Initial Purchasers, the Issuers will deliver to the Initial Purchasers such
additional information concerning the business and financial condition of the
Issuers and the Guarantors as the Initial Purchasers may from time to time
request and whenever it or any of its subsidiaries publishes or makes available
to the public (by filing with any regulatory authority or securities exchange or
by publishing a press release or otherwise) any information that would
reasonably be expected to be material in the context of the issuance of the
Notes under this Agreement, shall promptly notify the Initial Purchasers as to
the nature of such information or event. The Issuers will likewise notify the
Initial Purchasers of (i) any decrease in the rating of the Notes or any other
debt securities of an Issuer or any Guarantor by any nationally recognized
statistical rating organization (as defined in Rule 436(g)(2) under the
Securities Act) or (ii) any notice or public announcement given of any intended
or potential decrease in any such rating or that any such securities rating
agency has under surveillance or review, with possible negative implications,
its rating of the Notes, as soon as the Issuers become aware of any such
decrease, notice or public announcement. The Issuers will also, for a period of
three years from the Closing Date, deliver to the Initial Purchasers, as soon as
available and without request, copies of any reports and financial statements
furnished to or filed with the Commission or required to be delivered to the
Trustee or holders of the Notes pursuant to the Indenture or otherwise;
provided, however, that if such reports or financial statements are publically
available on the Commission’s EDGAR database, delivery to the Initial Purchasers
shall not be required.

(g) During the period of one year after the Closing Date, the Issuers will not,
and will not permit any of their Affiliates to, resell any of the Notes that
constitute “restricted securities” under Rule 144 that have been acquired by any
of them, other than pursuant to an effective registration statement under the
Securities Act.

(h) Except as contemplated in the Registration Rights Agreement, none of the
Issuers or any of their Affiliates, nor any person acting on its or their behalf
(other than the Initial Purchasers or any of their respective affiliates, as to
which no statement is made) will, directly or indirectly, make offers or sales
of any security, or solicit offers to buy any security, under circumstances that
would require the registration of the Notes under the Securities Act.

(i) None of the Issuers or any of their Affiliates, nor any person acting on its
or their behalf (other than the Initial Purchasers or any of their respective
affiliates, as to which no statement is made), will solicit any offer to buy or
offer to sell the Notes by means of any form of general solicitation or general
advertising (within the meaning of Rule 5.02(c) of Regulation D) or in any
manner involving a public offering within the meaning of Section 4(a)(2) of the
Securities Act.

 

24



--------------------------------------------------------------------------------

(j) None the Issuers or any of their Affiliates, nor any person acting on its or
their behalf (other than the Initial Purchasers or any of their respective
affiliates, as to which no statement is made), will engage in any directed
selling efforts (within the meaning of Regulation S) with respect to the Notes,
and each of them will comply with the offering restrictions requirements of
Regulation S.

(k) None of the Issuers or any of their Affiliates, nor any person acting on its
or their behalf (other than the Initial Purchasers or any of their respective
affiliates, as to which no statement is made), will sell, offer for sale or
solicit offers to buy or otherwise negotiate in respect of any securities that
is or will be integrated with the Notes, in a manner which would require the
registration under the Securities Act of the Notes.

(l) So long as any of the Notes are “restricted securities” within the meaning
of Rule 144(a)(3) under the Securities Act, at any time that the Issuers are not
then subject to Section 13 or 15(d) of the Exchange Act, the Issuers will
provide at their expense to each holder of the Notes and to each prospective
purchaser (as designated by such holder) of the Notes, upon the request of such
holder or prospective purchaser, any information required to be provided by
Rule 144A(d)(4) under the Securities Act. (This covenant is intended to be for
the benefit of the holders, and the prospective purchasers designated by such
holders from time to time, of the Notes.)

(m) The Issuers will apply the net proceeds from the sale of the Notes as set
forth under “Use of Proceeds” in the Preliminary Memorandum and the Offering
Memorandum.

(n) Until completion of the distribution, neither the Issuers nor any of their
Affiliates will take, directly or indirectly, any action designed to cause or
result in, or which has constituted or which might reasonably be expected to
cause or result in, stabilization or manipulation of the price of any security
of the Issuers to facilitate the sale or resale of the Notes.

(o) Each Note will bear a legend substantially to the following effect until
such legend shall no longer be necessary or advisable because the Notes are no
longer subject to the restrictions on transfer described therein:

THIS NOTE AND THE GUARANTEES ENDORSED HEREON HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY STATE
SECURITIES LAWS. NEITHER THIS NOTE NOR THE GUARANTEES ENDORSED HEREON NOR ANY
INTEREST OR PARTICIPATION HEREIN MAY BE OFFERED, SOLD, ASSIGNED, TRANSFERRED,
PLEDGED, ENCUMBERED OR OTHERWISE DISPOSED OF IN THE ABSENCE OF SUCH REGISTRATION
OR UNLESS SUCH TRANSACTION IS EXEMPT FROM, OR NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE

 

25



--------------------------------------------------------------------------------

SECURITIES ACT. THE HOLDER OF THIS NOTE AND THE GUARANTEES ENDORSED HEREON BY
ITS ACCEPTANCE HEREOF AGREES TO OFFER, SELL OR OTHERWISE TRANSFER SUCH SECURITY,
PRIOR TO THE DATE WHICH IS ONE YEAR AFTER THE LATER OF THE ORIGINAL ISSUE DATE
HEREOF OR THE DATE OF ANY SUBSEQUENT REOPENING OF THE NOTES AND THE LAST DATE ON
WHICH AN ISSUER OR ANY AFFILIATE OF AN ISSUER WAS THE OWNER OF THIS NOTE AND THE
GUARANTEES ENDORSED HEREON (OR ANY PREDECESSOR OF THIS NOTE AND THE GUARANTEES
ENDORSED HEREON) (THE “RESALE RESTRICTION TERMINATION DATE”) ONLY (A) TO AN
ISSUER OR ANY SUBSIDIARY THEREOF, (B) PURSUANT TO AN EFFECTIVE REGISTRATION
STATEMENT UNDER THE SECURITIES ACT, (C) FOR SO LONG AS THE NOTES ARE ELIGIBLE
FOR RESALE PURSUANT TO RULE 144A UNDER THE SECURITIES ACT (“RULE 144A”), TO A
PERSON IT REASONABLY BELIEVES IS A “QUALIFIED INSTITUTIONAL BUYER” AS DEFINED IN
RULE 144A THAT PURCHASES FOR ITS OWN ACCOUNT OR FOR THE ACCOUNT OF A QUALIFIED
INSTITUTIONAL BUYER TO WHOM NOTICE IS GIVEN THAT THE TRANSFER IS BEING MADE IN
RELIANCE ON RULE 144A, (D) PURSUANT TO OFFERS AND SALES TO NON-U.S. PERSONS THAT
OCCUR OUTSIDE THE UNITED STATES WITHIN THE MEANING OF REGULATION S UNDER THE
SECURITIES ACT OR (E) PURSUANT TO ANOTHER AVAILABLE EXEMPTION FROM THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT, SUBJECT TO THE ISSUERS’ AND THE
TRUSTEE’S RIGHT PRIOR TO ANY SUCH OFFER, SALE OR TRANSFER (i) PURSUANT TO CLAUSE
(D) PRIOR TO THE END OF THE 40 DAY DISTRIBUTION COMPLIANCE PERIOD WITHIN THE
MEANING OF REGULATION S UNDER THE SECURITIES ACT OR PURSUANT TO CLAUSE (E) PRIOR
TO THE RESALE RESTRICTION TERMINATION DATE TO REQUIRE THE DELIVERY OF AN OPINION
OF COUNSEL, CERTIFICATION AND/OR OTHER INFORMATION SATISFACTORY TO EACH OF THEM,
AND (ii) IN EACH OF THE FOREGOING CASES, TO REQUIRE THAT A CERTIFICATE OF
TRANSFER IN THE FORM APPEARING ON THIS NOTE IS COMPLETED AND DELIVERED BY THE
TRANSFEROR TO THE TRUSTEE. THIS LEGEND WILL BE REMOVED UPON THE REQUEST OF A
HOLDER OR AN ISSUER ON OR AFTER THE RESALE RESTRICTION TERMINATION DATE.

(p) The Issuers and each of the Guarantors will not, directly or indirectly,
offer, sell, contract to sell or otherwise dispose of any debt securities of an
Issuer or warrants to purchase debt securities issued or guaranteed by the

 

26



--------------------------------------------------------------------------------

Issuers or any of the Guarantors and having a tenor of more than one year (other
than the Notes offered pursuant to this Agreement) for a period of 90 days after
the date hereof, without the prior written consent of Wells Fargo Securities,
LLC.

(q) The Issuers will, promptly after they have notified the Representative of
any intention by the Issuers to treat the Transactions as being a “reportable
transaction” (within the meaning of Treasury Regulation Section 1.6011-4),
deliver a duly completed copy of IRS Form 8886 or any successor form to the
Representative.

5. Expenses. 

(a) Whether or not the transactions contemplated in this Agreement are
consummated or this Agreement is terminated, the Issuers and the Guarantors will
pay or cause to be paid all expenses incident to the performance of their
obligations under this Agreement, including: (i) the fees, disbursements and
expenses of the Issuers’ and Guarantors’ counsel, independent accountants and
reserve engineers in connection with the issuance and sale of the Notes and all
other fees or expenses in connection with the preparation of the Preliminary
Memorandum, the Offering Memorandum and the Final Memorandum and all amendments
and supplements thereto, including all printing costs associated therewith, and
the delivery of copies requested by the Initial Purchasers, in the quantities
herein above specified, (ii) all costs and expenses related to the transfer and
delivery of the Notes to the Initial Purchasers, including any transfer or other
taxes payable thereon, (iii) the cost of producing any Blue Sky or legal
investment memorandum in connection with the offer and sale of the Notes under
state securities laws and all expenses in connection with the qualification of
the Notes for offer and sale under state securities laws as provided in Section
4(d) hereof, including filing fees and the reasonable fees and disbursements of
Counsel for the Initial Purchasers in connection with such qualification and in
connection with the Blue Sky or legal investment memorandum, (iv) any fees
charged by rating agencies for the rating of the Notes, (v) all document
production charges and expenses of counsel to the Initial Purchasers (but not
including their fees for professional services) in connection with the
preparation of this Agreement, (vi) the costs and charges of the Trustee and any
transfer agent, registrar or depositary, (vii) the cost of the preparation,
issuance and delivery of the Notes, (viii) all expenses and application fees
incurred in connection with the approval of the Securities for book-entry
transfer by DTC; (ix) all costs and expenses of the Issuers relating to investor
presentations, including any “road show” presentations undertaken in connection
with the marketing of the offering of the Notes, including, without limitation,
out-of-pocket expenses associated with the production of road show slides and
graphics, fees and expenses of any consultants engaged in connection with the
road show presentations, travel and lodging expenses of the officers of the
Issuers and the Guarantors, and the cost of any aircraft chartered in connection
with the road show, and (x) all other costs and expenses incident to the
performance of the obligations of the Issuers and the

 

27



--------------------------------------------------------------------------------

Guarantors hereunder for which provision is not otherwise made in this Section.
Except as provided in this Section 5 and Section 7 hereof, the Initial
Purchasers shall pay their own expenses, including the fees and disbursements of
their counsel.

(b) If the sale of the Notes provided for herein is not consummated because any
condition to the obligations of the Initial Purchasers set forth in Section 6
hereof is not satisfied, because this Agreement is terminated pursuant to
Section 9 hereof or because of any failure, refusal or inability on the part of
the Issuers to perform all obligations and satisfy all conditions on its part to
be performed or satisfied hereunder other than by reason of a default by any of
the Initial Purchasers, the Issuers will reimburse the Initial Purchasers upon
demand for all reasonable out-of-pocket expenses (including counsel fees and
disbursements) that shall have been incurred by them in connection with the
proposed purchase and sale of the Notes.

6. Conditions to the Initial Purchaser’s Obligations. The obligations of the
several Initial Purchasers to purchase and pay for the Notes shall be subject to
the accuracy of the representations and warranties of the Issuers and the
Guarantors in Section 1 hereof, in each case as of the date hereof and as of the
Closing Date, as if made on and as of the Closing Date, to the accuracy of the
statements of the Issuers’ and Guarantors’ officers made pursuant to the
provisions hereof, to the performance by the Issuers of their covenants and
agreements hereunder and to the following additional conditions:

(a) The Initial Purchasers shall have received an opinion and 10b-5 statement,
dated the Closing Date, of Haynes and Boone, LLP, counsel for the Issuers, in
form and substance satisfactory to the Initial Purchasers, to the effect set
forth in Exhibit A hereto.

(b) The Initial Purchasers shall have received an opinion and 10b-5 statement,
dated the Closing Date, of the Counsel for the Initial Purchasers with respect
to the issuance and sale of the Notes and such other related matters as the
Initial Purchasers may reasonably require, and the Issuers shall have furnished
to such counsel such documents as it may reasonably request for the purpose of
enabling it to pass upon such matters.

(c) The Initial Purchasers shall have received on each of the date hereof and
the Closing Date a letter, dated the date hereof or the Closing Date, as the
case may be, in form and substance satisfactory to the Initial Purchasers and
Counsel for the Initial Purchasers, from each of UHY LLP and BDO USA, LLP,
independent public accountants, containing statements and information of the
type ordinarily included in accountants’ “comfort letters” to underwriters with
respect to the financial statements and certain financial information contained
in the Offering Memorandum; provided that the letters shall use a “cut-off date”
within three days of the date of such letter and that their procedures, shall
extend to financial information in the Final Memorandum not contained in the
Preliminary Memorandum. References to the Offering Memorandum in this paragraph
(c) with respect to either letter referred to above shall include any amendment
or supplement thereto at the date of such letter.

 

28



--------------------------------------------------------------------------------

(d) On the date of this Agreement and on the Closing Date, Ryder Scott shall
have furnished to the Representative, at the request of the Issuers, reserve
report confirmation letters, dated the respective dates of delivery thereof and
addressed to the Initial Purchasers, in form and substance reasonably
satisfactory to the Representative, containing statements and information of the
type customarily included in such letters to underwriters with respect to the
reserve and other operational information contained in the Preliminary Offering
Memorandum, the Offering Memorandum and the Final Offering Memorandum.

(e) (i) None of Partnership nor any of its subsidiaries, shall have sustained,
since the date of the latest audited financial statements included or
incorporated by reference in the Preliminary Memorandum and the Offering
Memorandum (exclusive of any amendment or supplement thereto), any material loss
or interference with their respective businesses or properties from fire,
explosion, flood, accident or other calamity, whether or not covered by
insurance, or from any labor dispute or court or governmental action, order or
decree (whether domestic or foreign) otherwise than as set forth or incorporated
by reference in the Preliminary Memorandum and the Offering Memorandum
(exclusive of any amendment or supplement thereto); and (ii) since the
respective dates as of which information is given in the Preliminary Memorandum
and the Offering Memorandum, there shall not have been any material change in
the capital stock or material increase in the long-term debt of Partnership and
its subsidiaries, or any material change in or effect on or any development
having a prospective change in or effect on the business, operations,
properties, assets, liabilities, stockholders’ equity, earnings, condition
(financial or otherwise), results of operations or management of Partnership and
its subsidiaries, whether or not in the ordinary course of business, otherwise
than as set forth or incorporated by reference in each such Memorandum
(exclusive of any amendment or supplement thereto), the effect of which, in any
such case described in clause (i) or (ii), is, in the sole judgment of the
Representative, so material and adverse as to make it impracticable or
inadvisable to market the Notes on the terms and in the manner described in the
Preliminary Memorandum and the Offering Memorandum (exclusive of any amendment
or supplement thereto).

(f) None of the information set forth in the sections of the Offering Memorandum
entitled “Use of Proceeds” and “Description of Certain Indebtedness” shall have
materially changed, nor shall there have been any material change in the
information with respect to the directors and officers of the Issuers from what
is set forth in the section of the Offering Memorandum entitled “Management,” if
the effect of any such change, individually or in the aggregate, in the sole
judgment of the Representative makes it impracticable or inadvisable to proceed
with the offering or the delivery of the Notes on the terms and in the manner
described in the Offering Memorandum, exclusive of any amendment or supplement
thereto.

 

29



--------------------------------------------------------------------------------

(g) The Initial Purchasers shall have received a certificate, dated the Closing
Date and in form and substance satisfactory to the Initial Purchasers, of the
Chief Executive Officer and the Chief Financial Officer of General Partner as to
the accuracy of the representations and warranties of the Issuers and the
Guarantors in this Agreement at and as of the Closing Date; that the Issuers and
the Guarantors have performed all covenants and agreements and satisfied all
conditions on their respective parts to be performed or satisfied at or prior to
the Closing Date; and as to the matters set forth in Sections 6(e), (f) and (i).

(h) Subsequent to the date hereof, there shall not have been any decrease in the
rating of the Notes or any of the Issuers’ other debt securities by any
“nationally recognized statistical rating agency,” as that term is defined by
the Commission in Section 3(a)(62) under the Exchange Act, and no such
organization shall have publicly announced that it has under surveillance or
review, or has changed its outlook with respect to, its ratings of the Notes or
any of the Issuers’ other debt securities or any notice or public announcement
given of any intended or potential decrease in any such rating or that any such
securities rating agency has under surveillance or review, with possible
negative implications, its rating of the Notes.

(i) No action shall have been taken and no statute, rule, regulation or order
shall have been enacted, adopted or issued by any federal, state or foreign
governmental or regulatory authority that would, as of the Closing Date, prevent
the issuance or sale of the Notes or the issuance of the Guarantees; and no
injunction or order of any federal, state or foreign court shall have been
issued that would, as of the Closing Date, prevent the issuance or sale of the
Notes or the issuance of the Guarantees.

(j) The Notes shall be eligible for clearance and settlement through the
Depository Trust Company.

(k) The Initial Purchasers shall have received a counterpart of the Registration
Rights Agreement that shall have been executed and delivered by a duly
authorized officer of the Issuers and the Guarantors.

(l) On or before the Closing Date, the Initial Purchasers and Counsel for the
Initial Purchasers shall have received such further certificates, documents or
other information as they may have reasonably requested from the Issuers and the
Guarantors.

7. Indemnification and Contribution.

(a) The Issuers and each Guarantor, jointly and severally, agrees to indemnify
and hold harmless each Initial Purchaser, its directors, officers,

 

30



--------------------------------------------------------------------------------

employees, agents and affiliates and each person, if any, who controls (within
the meaning of Section 15 of the Securities Act or Section 20 of the Exchange
Act) any Initial Purchaser against any losses, claims, damages or liabilities,
joint or several, to which such Initial Purchaser or such other person may
become subject, insofar as such losses, claims, damages or liabilities (or
actions in respect thereof) arise out of or are based upon (i) any untrue
statement or alleged untrue statement of any material fact contained in the
Preliminary Memorandum, the Offering Memorandum, any Issuer Written
Communication or the Final Memorandum (or any amendment or supplement thereto);
or (ii) the omission or alleged omission to state in the Preliminary Memorandum,
the Offering Memorandum, any Issuer Written Communication or the Final
Memorandum (or any amendment or supplement thereto) a material fact necessary to
make the statements therein, in the light of the circumstances in which they
were made, not misleading, and will reimburse each Initial Purchaser and each
such other person for any legal or other expenses reasonably incurred by such
Initial Purchaser or such other person in connection with investigating,
defending against or appearing as a third-party witness in connection with any
such loss, claim, damage, liability or action; provided, however, that the
Issuers and the Guarantors will not be liable in any such case to the extent
that any such loss, claim, damage or liability arises out of or is based upon
any untrue statement or alleged untrue statement or omission or alleged omission
made in the Preliminary Memorandum, the Offering Memorandum, any Issuer Written
Communication or the Final Memorandum (or any amendment or supplement thereto),
in reliance upon and in conformity with written information furnished to the
Issuers by such Initial Purchasers through the Representative specifically for
use therein as set forth in Section 11 hereof.

(b) Each Initial Purchaser, severally and not jointly, will indemnify and hold
harmless the Issuers and the Guarantors and their respective Affiliates,
directors, officers, and employees and each person, if any, who controls any of
the Issuers or the Guarantors within the meaning of Section 15 of the Securities
Act or Section 20 of the Exchange Act against any losses, claims, damages or
liabilities to which the Issuers, the Guarantors or any such Affiliates,
directors or officers or such controlling person may become subject, insofar as
such losses, claims, damages or liabilities (or actions in respect thereof)
arise out of or are based upon (i) any untrue statement or alleged untrue
statement of any material fact contained in the Preliminary Memorandum, the
Offering Memorandum, any Issuer Written Communication or the Final Memorandum
(or any amendment or supplement thereto), or (ii) the omission or alleged
omission to state in the Preliminary Memorandum, the Offering Memorandum, any
Issuer Written Communication or the Final Memorandum (or any amendment or
supplement thereto) a material fact necessary to make the statements therein, in
the light of the circumstances under which they were made, not misleading, in
each case to the extent, but only to the extent, that such untrue statement or
alleged untrue statement or omission or alleged omission was made in reliance
upon and in conformity with written information furnished to the Issuers by the
Initial Purchasers through the Representative specifically for use therein as
set forth in

 

31



--------------------------------------------------------------------------------

Section 11 hereof and, subject to the limitation set forth immediately preceding
this clause, will reimburse as incurred, any legal or other expenses reasonably
incurred by the Issuers or the Guarantors or any such Affiliates, directors or
officers or such controlling person in connection with investigating, defending
against or appearing as a third-party witness in connection with, any such loss,
claim, damage, liability or action in respect thereof.

(c) Promptly after receipt by any person to whom indemnity may be available (the
“indemnified party”) under this Section 7(a) and 7(b) of notice of the
commencement of any action, such indemnified party will, if a claim in respect
thereof is to be made against any person from whom indemnity may be sought (the
“indemnifying party”) under this Section 7(a) and Section 7(b), notify such
indemnifying party of the commencement thereof; but the failure so to notify
such indemnifying party will not relieve such indemnifying party from any
liability which it may otherwise have to such indemnified party under this
Section 7, except to the extent it has been materially prejudiced by such
failure. In case any such action is brought against any indemnified party, and
such indemnified party notifies the relevant indemnifying party of the
commencement thereof, such indemnifying party will be entitled to participate
therein and, to the extent that it may wish, to assume the defense thereof,
jointly with any other indemnifying party similarly notified, with counsel
satisfactory to such indemnified party; provided, however, that if the named
parties in any such action (including impleaded parties) include both the
indemnified party and the indemnifying party and the indemnified party shall
have concluded, based on advice of outside counsel, that there may be one or
more legal defenses available to it and/or other indemnified parties which are
different from or additional to those available to the indemnifying party or
that representation of both parties by the same counsel would be inappropriate
due to actual or potential differing interests between them, the indemnifying
party shall not have the right to direct the defense of such action on behalf of
such indemnified party or parties and such indemnified party or parties shall
have the right to select separate counsel to defend such action on behalf of
such indemnified party or parties. After notice from an indemnifying party to an
indemnified party of its election so to assume the defense thereof and approval
by such indemnified party of counsel appointed to defend such action, such
indemnifying party will not be liable to such indemnified party under this
Section 7 for any legal or other expenses, other than reasonable costs of
investigation, subsequently incurred by such indemnified party in connection
with the defense thereof, unless (i) such indemnified party shall have employed
separate counsel in accordance with the proviso to the immediately preceding
sentence or (ii) such indemnifying party does not promptly retain counsel
satisfactory to such indemnified party or (iii) such indemnifying party has
authorized the employment of counsel for such indemnified party at the expense
of the indemnifying party. After such notice from an indemnifying party to an
indemnified party, such indemnifying party will not be liable for the costs and
expenses of any settlement of such action effected by such indemnified party
without the written consent of such indemnifying party. It is understood and

 

32



--------------------------------------------------------------------------------

agreed that the indemnifying party shall not, in connection with any proceeding
or related proceeding, be liable for the fees and expenses of more than one
separate firm (in addition to any local counsel) for all indemnified persons. An
indemnifying party will not, without the prior written consent of the
indemnified party, settle or compromise or consent to the entry of any judgment
in any pending or threatened claim, action, suit or proceeding in respect of
which indemnification may be sought hereunder (whether or not the indemnified
party or any other person that may be entitled to indemnification hereunder is a
party to such claim, action, suit or proceeding) unless such settlement,
compromise or consent (i) includes an unconditional release of the indemnified
party and such other persons from all liability arising out of such claim,
action, suit or proceeding and (ii) does not include a statement as to or an
admission of fault, culpability or a failure to act by or on behalf of any
indemnified party.

(d) (i) In circumstances in which the indemnity agreement provided for in the
preceding paragraphs of this Section 7 is unavailable or insufficient, for any
reason, to hold harmless an indemnified party in respect of any losses, claims,
damages or liabilities (including, without limitation, any legal or other
expenses incurred in connection with defending or investigating any action or
claim) (or actions in respect thereof) (“Losses”), the Issuers and the
Guarantors, on the one hand, and the Initial Purchasers, on the other, in order
to provide for just and equitable contribution, agree to contribute to the
amount paid or payable by such indemnified party as a result of such Losses to
which the Issuers and the Guarantors, on the one hand, and the Initial
Purchasers, on the other, may be subject, in such proportion as is appropriate
to reflect the relative benefits received by the Issuers and the Guarantors, on
the one hand, and the Initial Purchasers, on the other, from the offering of the
Notes or (ii) if the allocation provided by the foregoing clause (i) is
unavailable for any reason, not only such relative benefits but also the
relative fault of the Issuers and the Guarantors, on the one hand, and the
Initial Purchasers, on the other, in connection with the statements or omissions
or alleged statements or omissions that resulted in such Losses. The relative
benefits received by the Issuers and the Guarantors, on the one hand, and the
Initial Purchasers, on the other, shall be deemed to be in the same proportion
as the total net proceeds from the offering (before deducting expenses) received
by the Issuers bear to the total discounts and commissions received by the
Initial Purchasers from the Issuers in connection with the purchase of the Notes
hereunder as set forth in the Final Memorandum. The relative fault of the
parties shall be determined by reference to, among other things, whether the
untrue or alleged untrue statement of a material fact or the omission or alleged
omission to state a material fact relates to information supplied by the
Issuers, the Guarantors or the Initial Purchasers, the parties’ intent, relative
knowledge, access to information and opportunity to correct or prevent such
statement or omission, and any other equitable considerations appropriate in the
circumstances. The Issuers, the Guarantors and the Initial Purchasers agree that
it would not be just and equitable if contribution were determined by pro rata
allocation or by any other method of allocation (even if the Initial Purchasers
were treated as one

 

33



--------------------------------------------------------------------------------

entity for such purpose) that does not take into account the equitable
considerations referred to above. Notwithstanding any other provision of this
paragraph (d), no Initial Purchaser shall be obligated to make contributions
hereunder that in the aggregate exceed the total underwriting discounts and
commissions received by such Initial Purchaser from the Issuers in connection
with the purchase of the Notes hereunder, and no person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any person who was not guilty of such
fraudulent misrepresentation. The Initial Purchasers’ respective obligations to
contribute hereunder are several in proportion to their respective obligations
to purchase Notes as set forth on Schedule I hereto and not joint. For purposes
of this paragraph (d), each person, if any, who controls an Initial Purchaser
within the meaning of Section 15 of the Securities Act or Section 20 of the
Exchange Act and each other person listed in Section 7(a) hereof shall have the
same rights to contribution as such Initial Purchaser, and each affiliate,
director or officer of the Issuers or any Guarantor and each person, if any, who
controls the Partnership within the meaning of Section 15 of the Securities Act
or Section 20 of the Exchange Act, shall have the same rights to contribution as
the Issuers and the Guarantors.

(e) The obligations of the Issuers and the Guarantors under this Section 7 shall
be in addition to any obligations or liabilities which the Issuers and the
Guarantors may otherwise have and the obligations of the respective Initial
Purchasers under this Section 7 shall be in addition to any obligations or
liabilities which the Initial Purchasers may otherwise have.

8. Survival. The respective representations, warranties, agreements, covenants,
indemnities and other statements of the Issuers, the Guarantors, their
respective officers, and the several Initial Purchasers set forth in this
Agreement or made by or on behalf of them, respectively, pursuant to this
Agreement shall remain in full force and effect, regardless of (i) any
investigation made by or on behalf of the Issuers, the Guarantors, their
respective officers or directors or any controlling person referred to in
Section 7 hereof or any Initial Purchaser and (ii) delivery of and payment for
the Notes. The respective agreements, covenants, indemnities and other
statements set forth in Sections 5 and 7 hereof shall remain in full force and
effect, regardless of any termination or cancellation of this Agreement.

9. Termination. 

(a) The Representative may terminate this Agreement with respect to the Notes by
notice to the Issuers at any time on or prior to the Closing Date in the event
that the Issuers shall have failed, refused or been unable to perform in any
material respect all obligations and satisfy in any material respect all
conditions on their part to be performed or satisfied hereunder at or prior
thereto or if, at or prior to the Closing Date (i) trading in securities
generally on the New York Stock Exchange, the NASDAQ National Market or in the
over-the-counter market, or trading in any securities of the Issuers on any
exchange or in the over-the-counter market, shall have been suspended or minimum
or maximum prices shall have

 

34



--------------------------------------------------------------------------------

been established on any such exchange or market; (ii) there has been a material
disruption in commercial banking or securities settlement, payment or clearance
services in the United States; (iii) a banking moratorium shall have been
declared by New York, North Carolina or federal authorities or (iv) there shall
have been (A) an outbreak or escalation of hostilities between the United States
and any foreign power, (B) an outbreak or escalation of any other insurrection
or armed conflict involving the United States, (C) the occurrence of any other
calamity or crisis involving the United States or (D) any change in general
economic, political or financial conditions which has an effect on the U.S.
financial markets, currency exchange rates or controls or the international
financial markets that, in the case of any event described in this clause (iv),
in the sole judgment of the Representative, makes it impracticable or
inadvisable to proceed with the offer, sale and delivery of the Notes as
disclosed in the Preliminary Memorandum or the Offering Memorandum, exclusive of
any amendment or supplement thereto.

(b) Termination of this Agreement pursuant to this Section 9 shall be without
liability of any party to any other party except as provided in Sections 5 and 7
hereof.

10. Defaulting Initial Purchasers. 

(a) If, on the Closing Date, any Initial Purchaser defaults in its obligation to
purchase Notes under this Agreement, the non-defaulting Initial Purchasers shall
be obligated to purchase the Notes that such defaulting Initial Purchaser or
Initial Purchasers agreed but failed to purchase on the Closing Date (the
“Remaining Notes”) in the respective proportions that the principal amount of
the Notes set opposite the name of each non-defaulting Initial Purchaser in
Schedule I hereto bears to the total number of the Notes set opposite the names
of all the non-defaulting Initial Purchasers in Schedule I hereto; provided,
however, that the non-defaulting Initial Purchasers shall not be obligated to
purchase any of the Notes on the Closing Date if the total amount of Notes which
the defaulting Initial Purchaser or Initial Purchasers agreed but failed to
purchase on such date exceeds 10% of the total amount of Notes to be purchased
on the Closing Date, and no non-defaulting Initial Purchaser shall be obligated
to purchase more than 110% of the amount of Notes that it agreed to purchase on
the Closing Date pursuant to this Agreement. If the foregoing maximums are
exceeded, the non-defaulting Initial Purchasers, or those other purchasers
satisfactory to the Initial Purchasers who so agree, shall have the right, but
not the obligation, to purchase, in such proportion as may be agreed upon among
them, all the Remaining Notes. If the non-defaulting Initial Purchasers or other
Initial Purchasers satisfactory to the Initial Purchasers do not elect to
purchase the Remaining Notes with 36 hours after any Initial Purchaser defaults
in its obligation to purchase Notes under this Agreement, this Agreement shall
terminate without liability on the part of any non-defaulting Initial Purchaser
or the Issuers, except that the Issuers will continue to be liable for the
payment of expenses to the extent set forth herein.

 

35



--------------------------------------------------------------------------------

(b) Nothing contained in this Agreement shall relieve a defaulting Initial
Purchaser of any liability it may have to the Issuers for damages caused by its
default. If other purchasers are obligated or agree to purchase the Notes of a
defaulting or withdrawing Initial Purchaser, the Issuers or the Representative
may postpone the Closing Date for up to five full business days in order to
effect any changes in the Notes, the Guarantees or the Transaction Documents or
in any other document or arrangement that, in the opinion of counsel for the
Issuers or Counsel for the Initial Purchasers, may be necessary.

11. Information Supplied by Initial Purchasers. The following statements under
the heading “Plan of Distribution” in the Preliminary Memorandum and the
Offering Memorandum, to the extent such statements relate to the Initial
Purchasers, constitute the only information furnished by the Initial Purchasers
to the Issuers for the purposes of Sections 1(a) and 7 hereof: (i) the
information regarding stabilization, syndicate covering transactions and penalty
bids appearing in the seventh paragraph under such caption and (ii) the
information regarding market making by the Initial Purchasers appearing in the
sixth paragraph under such caption.

12. Notices. All communications hereunder shall be in writing and, if sent to
any of the Initial Purchasers, shall be delivered or sent by mail, telex or
facsimile transmission and confirmed in writing to the Representative, 550 South
Tryon Street, 5th Floor, Charlotte, North Carolina 28202, Attention: High Yield
Capital Markets, with a copy (which shall not constitute notice) to Vinson &
Elkins, 1001 Fannin Street, Houston, Texas 77002, Attention: Jim Prince, and if
sent to the Issuers, shall be delivered or sent by mail, telex or facsimile
transmission and confirmed in writing to the Issuers at Alta Mesa Holdings, LP,
Attention: Harlan H. Chappelle, 15021 Katy Freeway, Suite 400, Houston, Texas
77094, facsimile number (281) 530-5278, with a copy (which shall not constitute
notice) to Haynes and Boone, LLP, 1221 McKinney Street, Suite 2100, Houston,
Texas 77010, Attention: William B. Nelson.

13. Successors. This Agreement shall inure to the benefit of and shall be
binding upon the several Initial Purchasers, the Issuers and the Guarantors and
their respective successors and legal representatives, and nothing expressed or
mentioned in this Agreement is intended or shall be construed to give any other
person any legal or equitable right, remedy or claim under or in respect of this
Agreement, or any provisions herein contained, this Agreement and all conditions
and provisions hereof being intended to be and being for the sole and exclusive
benefit of the several Initial Purchasers, the Issuers and the Guarantors and
their respective successors and legal representatives, and for the benefit of no
other person, except that (i) the indemnities of the Issuers and the Guarantors
contained in Section 7 of this Agreement shall also be for the benefit of any
person or persons who control any Initial Purchasers within the meaning of
Section 15 of the Securities Act or Section 20 of the Exchange Act and (ii) the
indemnities of the Initial Purchasers contained in Section 7 of this Agreement
shall also be for the benefit of the Affiliates, directors and officers of the
Issuers and the Guarantors, and any person or persons who control the Issuers or
the Guarantors within the meaning of Section 15 of the Securities Act or Section
20 of the Exchange Act. No purchaser of Notes from any Initial Purchaser shall
be deemed a successor to such Initial Purchaser because of such purchase.

 

36



--------------------------------------------------------------------------------

14. Applicable Law. This Agreement shall be governed by the laws of the State of
New York.

15. Consent to Jurisdiction and Service of Process; Waiver of Jury Trial.

(a) All judicial proceedings arising out of or relating to this Agreement may be
brought in any state or federal court of competent jurisdiction in the State of
New York, which jurisdiction is exclusive, and the Issuers and the Guarantors
hereby consent to the jurisdiction of such courts.

(b) Each party agrees that any service of process or other legal summons in
connection with any Proceeding may be served on it by mailing a copy thereof by
registered mail, or a form of mail substantially equivalent thereto, postage
prepaid, addressed to the served party at its address as provided for in Section
12 hereof. Nothing in this Section shall affect the right of the parties to
serve process in any other manner permitted by law.

(c) Each of the Issuers and the Guarantors hereby waives all right to trial by
jury in any proceeding (whether based upon contract, tort or otherwise) in any
way arising out of or relating to this Agreement. Each of the Issuers and the
Guarantors agrees that a final judgment in any such proceeding brought in any
such court shall be conclusive and binding upon it and may be enforced in any
other courts in the jurisdiction of which it is or may be subject, by suit upon
such judgment.

16. Judgment Currency. If for the purposes of obtaining judgment in any court it
is necessary to convert a sum due hereunder into any currency other than U.S.
dollars, the parties hereto agree, to the fullest extent that they may
effectively do so, that the rate of exchange used shall be the rate at which in
accordance with normal banking procedures the Initial Purchasers could purchase
U.S. dollars with such other currency in the City of New York on the business
day preceding that on which final judgment is given. The obligations of each
Issuers and each Guarantor in respect of any sum due from them to any Initial
Purchaser shall, notwithstanding any judgment in any currency other than U.S.
dollars, not be discharged until the first business day, following receipt by
such Initial Purchaser of any sum adjudged to be so due in such other currency,
on which (and only to the extent that) such Initial Purchaser may in accordance
with normal banking procedures purchase U.S. dollars with such other currency;
if the U.S. dollars so purchased are less than the sum originally due to such
Initial Purchaser hereunder, each Issuer and each Guarantor agrees, as a
separate obligation and notwithstanding any such judgment, to indemnify such
Initial Purchaser against such loss. If the U.S. dollars so purchased are
greater than the sum originally due to such Initial Purchaser hereunder, such
Initial Purchaser agrees to pay to the Issuers and the Guarantors (but without
duplication) an amount equal to the excess of the U.S. dollars so purchased over
the sum originally due to such Initial Purchaser hereunder.

 

37



--------------------------------------------------------------------------------

17. Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.

[The remainder of this page is intentionally left blank.]

 

38



--------------------------------------------------------------------------------

If the foregoing correctly sets forth our understanding, please indicate your
acceptance thereof in the space provided below for that purpose, whereupon this
letter shall constitute an agreement binding the Issuers, the Guarantors and the
Initial Purchasers.

 

Very truly yours, ALTA MESA HOLDINGS, LP By:   Alta Mesa Holdings GP, LLC,   as
general partner By:  

/s/ Harlan H. Chappelle

  Harlan H. Chappelle   Chief Executive Officer ALTA MESA FINANCE SERVICES CORP.
By:  

/s/ Harlan H. Chappelle

  Harlan H. Chappelle   Chief Executive Officer

 

[Signature Page to Purchase Agreement]



--------------------------------------------------------------------------------

GUARANTORS:

ARI DEVELOPMENT, LLC

ALTA MESA GP, LLC

ALTA MESA ACQUISITION SUB, LLC

ALABAMA ENERGY RESOURCES LLC

ALTA MESA ENERGY LLC

AM IDAHO LLC

AM MICHIGAN LLC

AMH ENERGY NEW MEXICO, LLC

CAIRN ENERGY USA, LLC

LOUISIANA ONSHORE PROPERTIES LLC

TEA ENERGY SERVICES, LLC

THE MERIDIAN PRODUCTION, LLC

THE MERIDIAN RESOURCE, LLC

THE MERIDIAN RESOURCE & EXPLORATION LLC

TMR DRILLING, LLC

VIRGINIA OIL AND GAS, LLC

 

Each by:

 

/s/ Harlan H. Chappelle

    Harlan H. Chappelle

    Chief Executive Officer

 

ARANSAS RESOURCES, L.P.

BUCKEYE PRODUCTION COMPANY, LP

LOUISIANA EXPLORATION & ACQUISITIONS, LP

NAVASOTA RESOURCES, LTD., LLP

NUECES RESOURCES, LP

OKLAHOMA ENERGY ACQUISITIONS, LP

TEXAS ENERGY ACQUISITIONS, LP

GALVESTON BAY RESOURCES, LP

PETRO ACQUISITIONS, LP

PETRO OPERATING COMPANY, LP

ALTA MESA SERVICES, LP

 

Each by:    Alta Mesa GP, LLC             By:  

 /s/ Harlan H. Chappelle

     Harlan H. Chappelle

     Chief Executive Officer

 

[Signature Page to Purchase Agreement]



--------------------------------------------------------------------------------

Accepted as of the date hereof. WELLS FARGO SECURITIES, LLC Acting severally on
behalf of themselves     and the several Initial Purchasers named     in
Schedule I hereto By:   WELLS FARGO SECURITIES, LLC By:  

/s/ Jeremy Burge

  Name: Jeremy Burge   Title: Director

 

[Signature Page to Purchase Agreement]



--------------------------------------------------------------------------------

SCHEDULE I

INITIAL PURCHASERS

 

Initial Purchaser

   Aggregate Principal
Amount of Notes to be
Purchased from the Issuers  

Wells Fargo Securities, LLC

   $ 230,000,000   

Capital One Securities, Inc.

   $ 60,000,000   

Natixis Securities Americas LLC

   $ 60,000,000   

ING Financial Markets LLC

   $ 40,000,000   

Citigroup Global Markets Inc.

   $ 30,000,000   

Morgan Stanley & Co. LLC

   $ 30,000,000   

TD Securities (USA) LLC

   $ 30,000,000   

BOK Financial Securities, Inc.

   $ 20,000.000   

Total

   $ 500,000,000   

 

S-I-1



--------------------------------------------------------------------------------

SCHEDULE II

SUBSIDIARY GUARANTORS

ARI DEVELOPMENT, LLC, a Delaware limited liability company

ALTA MESA GP, LLC, a Texas limited liability company

ALTA MESA ACQUISITION SUB, LLC, a Texas limited liability company

ALABAMA ENERGY RESOURCES LLC, a Texas limited liability company

ALTA MESA ENERGY LLC, a Texas limited liability company

AM IDAHO LLC, a Texas limited liability company

CAIRN ENERGY USA, LLC, a Delaware limited liability company

LOUISIANA ONSHORE PROPERTIES LLC, a Delaware limited liability company

THE MERIDIAN PRODUCTION, LLC, a Texas limited liability company

THE MERIDIAN RESOURCE, LLC, a Delaware limited liability company

THE MERIDIAN RESOURCE & EXPLORATION LLC, a Delaware limited liability company

TMR DRILLING, LLC, a Texas limited liability company

VIRGINIA OIL AND GAS, LLC, a Delaware limited liability company

AM MICHIGAN LLC, a Texas limited liability company

AMH ENERGY NEW MEXICO, LLC, a Texas limited liability company

TEA ENERGY SERVICES, LLC, a Texas limited liability company

ARANSAS RESOURCES, L.P., a Texas limited partnership

BUCKEYE PRODUCTION COMPANY, LP, a Texas limited partnership

LOUISIANA EXPLORATION & ACQUISITIONS, LP, a Texas limited partnership

NAVASOTA RESOURCES, LTD., LLP, a Texas limited liability partnership

NUECES RESOURCES, LP, a Texas limited partnership

OKLAHOMA ENERGY ACQUISITIONS, LP, a Texas limited partnership

TEXAS ENERGY ACQUISITIONS, LP, a Texas limited partnership

GALVESTON BAY RESOURCES, LP, a Texas limited partnership

PETRO ACQUISITIONS, LP, a Texas limited partnership

PETRO OPERATING COMPANY, LP, a Texas limited partnership

ALTA MESA SERVICES, LP, a Texas limited partnership



--------------------------------------------------------------------------------

SCHEDULE III

PRICING TERM SHEET

Attached



--------------------------------------------------------------------------------

PRICING SUPPLEMENT   STRICTLY CONFIDENTIAL

$500,000,000

Alta Mesa Holdings, LP

Alta Mesa Finance Services Corp.

7.875% Senior Notes due 2024

December 2, 2016

 

Pricing Supplement dated December 2, 2016 to the Preliminary Offering Memorandum
dated November 30, 2016.

This Pricing Supplement is qualified in its entirety by reference to the
Preliminary Offering Memorandum. Capitalized terms used below have the meanings
given in the Preliminary Offering Memorandum.

The information in this Pricing Supplement supplements the Preliminary Offering
Memorandum and supersedes the information in the Preliminary Offering Memorandum
to the extent inconsistent with the information in the Preliminary Offering
Memorandum.

The Notes have not been registered under the Securities Act of 1933, as amended
(the “Securities Act”), and are being offered only to qualified institutional
buyers pursuant to Rule 144A under the Securities Act and outside the United
States to non-U.S. persons in accordance with Regulation S under the Securities
Act. The Notes are not transferable except in accordance with the restrictions
described under “Transfer Restrictions” in the Preliminary Offering Memorandum.

 

Principal Amount:    $500,000,000 (increased from $450,000,000) Gross Proceeds:
   $500,000,000 Title of Securities:    7.875% Senior Notes due 2024 (the
“Notes”) Distribution:    144A/Regulation S with registration rights as set
forth in the Preliminary Offering Memorandum Final Maturity Date:    December
15, 2024 Issue Price:    100%, plus accrued interest, if any, from December 8,
2016 Coupon:    7.875% Yield to Maturity:    7.875% Interest Payment Dates:   
December 15 and June 15 Record Dates:    December 1 and June 1 First Interest
Payment Date:    June 15, 2017



--------------------------------------------------------------------------------

Trade Date:    December 2, 2016 Settlement Date:    December 8, 2016 (T+4). We
expect that delivery of the notes will be made to investors on or about December
8, 2016, which will be the fourth business day following the date of this term
sheet (such settlement being referred to as “T+4”). Under Rule 15c6-1 under the
Securities Exchange Act of 1934, trades in the secondary market are required to
settle in three business days, unless the parties to any such trade expressly
agree otherwise. Accordingly, purchasers who wish to trade notes on the date of
this term sheet or the next succeeding business day will be required, by virtue
of the fact that the notes initially settle in T+4, to specify an alternate
settlement arrangement at the time of any such trade to prevent a failed
settlement. Purchasers of the notes who wish to trade the notes on the date of
this term sheet or the next succeeding business day should consult their
advisors.

Optional Redemption Call Schedule:

 

On or after    Percentage  

December 15, 2019

     105.906 % 

December 15, 2020

     103.938 % 

December 15, 2021

     101.969 % 

December 15, 2022 and thereafter

     100.000 % 

 

Optional Make-Whole Redemption:    Make-whole redemption prior to December 15,
2019, as described in the Preliminary Offering Memorandum Equity Claw:    Up to
35% prior to December 15, 2019 at a redemption price of 107.875% of the
principal amount of the Notes

Identification Numbers:

 

144A:        CUSIP:        021332 AE1    ISIN:        US021332AE17 Reg S:       
CUSIP:        U02051 AC1    ISIN:        USU02051AC11

 

Initial Purchasers:    Wells Fargo Securities, LLC, Capital One Securities,
Inc., Natixis Securities Americas LLC, ING Financial Markets LLC, Citigroup
Global Markets Inc., Morgan Stanley & Co. LLC, TD Securities (USA) LLC and BOK
Financial Services, Inc. Book-Running Managers:    Wells Fargo Securities, LLC,
Capital One Securities, Inc., Natixis Securities Americas LLC, ING Financial
Markets LLC, Citigroup Global Markets Inc., Morgan Stanley & Co. LLC and TD
Securities (USA) LLC Co-Manager:    BOK Financial Services, Inc. Changes from
Preliminary Offering Memorandum:   

The following changes will be made to the Preliminary Offering

Memorandum:

Revised Borrowing Base Disclosure

As a result of the increase in the principal amount of notes offered to $500
million, the borrowing base under the Company’s senior secured revolving credit
facility will be revised from $300 million to $287.5 million. References to the
borrowing base in the Preliminary Offering Memorandum are hereby modified
accordingly.



--------------------------------------------------------------------------------

Revised Use of Proceeds Disclosure

The first two sentences of the disclosure under “Summary—The Offering—Use of
Proceeds” on page 19 and each other location where it appears in the Preliminary
Offering Memorandum is amended to read as follows:

We estimate that the net proceeds of this offering will be approximately $442
million $491 million, after deducting the initial purchasers’ discount and our
estimated offering expenses. We intend to use the proceeds of this offering,
together with cash on hand, to fund the purchase of our 2018 Notes in the Tender
Offer and the redemption of any of our 2018 Notes that remain outstanding after
consummation of the Tender Offer and to repay a portion of our existing
indebtedness under our senior secured revolving credit facility.

Revised Capitalization Disclosure

The following numbers in the “As Further Adjusted” column under and the
footnotes to “Capitalization” on page 53 and each other location where they
appear in the Preliminary Offering Memorandum are amended to read as follows:

 

     As of
September 30,
2016        As Further
Adjusted  

Cash and cash equivalents(1)

   $ 49,355      

 

 

 

Debt:

  

Senior secured revolving credit facility(2)

   $ 38,924 (3) 

Second lien senior secured term loan

     —   

9.625% senior notes due 2018(4)

     —   

Subordinated founder notes

     26,652   

% senior notes due 2024

     500,000   

Total debt, includes founder notes

     565,576   

Partners’ equity (deficit)

     1,990      

 

 

 

Total capitalization

   $ 567,566      

 

 

 

 

  (1) Actual includes short-term restricted cash of approximately $92 million
held in a control account as of September 30, 2016, which restrictions have been
removed since such date. As of November 21, 2016, we had cash and cash
equivalents of $29 million.

 

  (2) After giving effect to the transactions above and the outstanding letters
of credit reimbursement obligations, we would have had approximately $240.6
million of additional borrowing capacity available under our senior secured
revolving credit facility based on a revised borrowing base of $287.5 million,
as adjusted for the issuance of the notes.

 

  (3) We also have $8 million of outstanding letters of credit reimbursement
obligations.

 

  (4) Promptly following and subject to the issuance of the notes offered
hereby, we intend to exercise our right to optionally redeem any 2018 Notes not
purchased in the Tender Offer pursuant to the terms of the indenture governing
the 2018 Notes.



--------------------------------------------------------------------------------

Revised Description of Notes Disclosure

The covenant described in the Preliminary Offering Memorandum under “Description
of Notes—Certain Covenants—Limitation on Restricted Payments” will be amended to
make the highlighted changes shown below in clause (11) of the second paragraph
of such covenant, which appears on p. 132 of the Preliminary Offering
Memorandum:

(11) dividends paid or distributions made by the Company, or purchases,
repurchases, redemptions or other acquisitions or retirements for value of
Capital Stock of the Company, within 60 days after the Issue Date October 13,
2010 from proceeds of the issuance of the Company’s 9 5/8% Senior Notes due 2018
in an aggregate amount not to exceed $50.0 million; and

Other information (including financial information) presented in the Preliminary
Offering Memorandum is deemed to have changed to the extent effected by the
changes described herein.

This material is confidential and is for your information only and is not
intended to be used by anyone other than you. This information does not purport
to be a complete description of these Notes or the offering. Please refer to the
Preliminary Offering Memorandum for a complete description.

Any disclaimers or other notices that may appear below are not applicable to
this communication and should be disregarded. Such disclaimers or other notices
were automatically generated as a result of this communication being sent via
Bloomberg email or another communication system.